Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 1 of 129




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00152-WJM-STV

   UNITED STATES OF AMERICA,

                Plaintiff,

   v.

   1.    DIPLOMA, PRINCETON UNIVERSITY, Ph.D. IN MATHEMATICS, ISSUED TO
         ALANUM MATHISON TURING;
   2.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING RIGHT, BY
         ELLIOTT & FRY;
   3.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING LEFT, BY
         ELLIOTT & FRY;
   4.    ORDER OF THE BRITISH EMPIRE MEDAL, MINIATURE, AND INSTRUCTION
         SHEET CONTAINED IN BOX GILDED WITH O.B.E.;
   5.    LETTER FROM KING GEORGE VI PRESENTING O.B.E. TO ALAN M. TURING,
         ESQ.;
   6.    ALAN TURING’S HAZELHURST PREPATORY SCHOOL REPORT, DECEMBER
         1924;
   7.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF SUMMER
         TERM 1926;
   8.    ALAN TURING’S SHERBORNE SCHOOL REPORT, SECOND-HALF SUMMER
         TERM 1926;
   9.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF MICHAELMAS
         TERM 1927;
   10.   ALAN TURING’S SHERBORNE SCHOOL REPORT, LENT TERM 1931;
   11.   ALAN TURING’S SHERBORNE SCHOOL REPORT, SUMMER TERM 1931;
   12.   PHOTOSTAT COPY OF PRÉCIS OF THE THEORY OF RELATIVITY BY ALBERT
         EINSTEIN PREPARED BY ALAN TURING FOR HIS MOTHER AT AGE FIFTEEN
         AND A HALF;
   13.   TAN POSTCARD, WITH CAPTION READING “THE UNIVERSAL ELECTRONIC
         COMPUTER INSTALLED AT MANCHESTER UNIVERSITY BY FERRANTI
         LIMITED, WHO ARE MANUFACTURING UNDER LICENCE FROM THE
         CORPORATION” WITH HANDWRITING “ALAN STANDING”;
   14.   PHOTOGRAPH OF ALAN TURING, FACING RIGHT, VERSO READS “ALAN M.
         TURING 1936”;
   15.   PHOTOGRAPH OF ALAN TURING, THREE-QUARTER PORTRAIT IN COAT AND
         TIE, FACING RIGHT;
   16.   PHOTOGRAPH OF ALAN TURING RUNNING; AND


                                          1
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 2 of 129




   17. PHOTOCOPY OF POSTCARD FROM ALAN TURING TO HIS MOTHER WITH
       BLUE INK NOTES,

              Defendants.
   ______________________________________________________________________

            VERIFIED AMENDED COMPLAINT FOR FORFEITURE IN REM
   ______________________________________________________________________

         The United States of America, by and through United States Attorney Jason R.

   Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

   Rules for Admiralty, Maritime and Asset Forfeiture Actions G(2), states:

                                JURISDICTION AND VENUE

         1.     The United States of America (the “United States”) has commenced this

   action pursuant to 19 U.S.C. § 1595a, 18 U.S.C. § 545, and 18 U.S.C. § 981(a)(1)(C),

   seeking forfeiture of defendant properties based upon violations of 18 U.S.C. §§ 1341,

   1343, 2314, 2315, 542, and 545 and 19 U.S.C. § 1590.

         2.     This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355.

         3.     Venue is proper under 28 U.S.C. §§ 1355 and 1395 as the defendant

   properties are located and some of the acts described herein occurred in the District of

   Colorado.

                                  DEFENDANT PROPERTY

         4.     Defendant property is more fully described as follows:

                a.     Diploma, Princeton University, Ph.D. in Mathematics, Issued to

   Alanum Mathison Turing (sometimes referred to herein as “defendant Princeton Ph.D.

   diploma”), more fully described as follows: Princeton University Diploma, Ph.D. in

   mathematics, issued to Alanum Mathison Turing on June 21, 1938, on vellum.



                                               2
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 3 of 129




   Defendant Princeton Ph.D. diploma was seized on February 16, 2018, from Ms. Julia

   Mathison Turing’s residence in Conifer, Colorado, and is currently in the custody of

   Department of Homeland Security in Denver, Colorado.

                b.     Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott

   and Fry (sometimes referred to herein as “defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right”), more fully described as follows: a three-quarter portrait of Alan

   Turing in coat and tie, facing the right, measuring 6 ¼ by 4 ½ inches, in black and white

   bromide print on photographer’s mount. Defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right was seized on February 16, 2018, from Ms. Julia Mathison

   Turing’s residence in Conifer, Colorado, and is currently in the custody of Department

   of Homeland Security in Denver, Colorado.

                c.     Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott

   and Fry (sometimes referred to herein as “defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left”), more fully described as follows: a three-quarter portrait of Alan

   Turing in coat and tie, with his body facing left and head facing the camera, in black

   and white bromide print on a photographer’s mount. Defendant Photograph of Alan

   Turing in Coat and Tie, Facing Left was seized on February 16, 2018, from Ms. Julia

   Mathison Turing’s residence in Conifer, Colorado, and is currently in the custody of

   Department of Homeland Security in Denver, Colorado.

                d.     Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. (sometimes referred to herein as “defendant

   O.B.E. and Miniature”), more fully described as follows: Circa 1946, breast badge,

   “Officer of the Most Excellent Order of the British Empire” civil ribbon of gray and red,



                                               3
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 4 of 129




   Cross, King George V and Queen Mary Profile in center, “For God and the Empire”

   round, Miniature of the breast badge for formal wear, rectangular printed instruction

   card with handwritten “done” in blue ink, in rectangular case, labeled “O.B.E.” in the

   top, and “Royal Mint” in the inside. Defendant O.B.E. and Miniature was seized on

   February 16, 2018, from Ms. Julia Mathison Turing’s residence in Conifer, Colorado,

   and is currently in the custody of Department of Homeland Security in Denver,

   Colorado.

                e.     Letter from King George VI Presenting O.B.E. to Alan M. Turing

   Esq. (sometimes referred to herein as “defendant Letter from King George VI”), more

   fully described as follows: Typed letter on Buckingham Palace Letterhead sending

   congratulations, with signature George R.I., with typed Alan M. Turing, Esq., O.B.E.,

   located on lower right hand side. Defendant Letter from King George VI was seized on

   February 16, 2018, from Ms. Julia Mathison Turing’s residence in Conifer, Colorado,

   and is currently in the custody of Department of Homeland Security in Denver,

   Colorado.

                f.     Alan Turing’s Hazelhurst Preparatory School Report, December

   1924 (sometimes referred to herein as “defendant Hazelhurst School Report”), more

   fully described as follows: on yellow paper, filled by the hand of the teacher of each

   subject taken while Alan Turing was age 12. Defendant Hazelhurst School Report was

   seized on February 16, 2018, from Ms. Julia Mathison Turing’s residence in Conifer,

   Colorado, and is currently in the custody of Department of Homeland Security in

   Denver, Colorado.




                                               4
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 5 of 129




                g.    Alan Turing’s Sherborne School Report, First Half Summer Term

   1926 (sometimes referred to herein as “defendant Sherborne School Report, First-Half

   Summer Term”), more fully described as follows: on blue paper, filled by the hand of

   the teacher of each subject taken while Alan Turing was age 14. Defendant Sherborne

   School Report, First Half Summer Term 1926, was seized on February 16, 2018, from

   Ms. Julia Mathison Turing’s residence in Conifer, Colorado, and is currently in the

   custody of Department of Homeland Security in Denver, Colorado.

                h.    Alan Turing’s Sherborne School Report, Second Half Summer

   Term 1926 (sometimes referred to herein as “defendant Sherborne School Report,

   Second Half Summer Term”), more fully described as follows: on blue paper, filled by

   the hand of the teacher of each subject taken while Alan Turing was age 15. Defendant

   Sherborne School Report, Second Half Summer Term 1926 was seized on February

   16, 2018, from Ms. Julia Mathison Turing’s residence in Conifer, Colorado, and is

   currently in the custody of Department of Homeland Security in Denver, Colorado.

                i.    Alan Turing’s Sherborne School Report, Michaelmas Term 1927

   (sometimes referred to herein as “defendant Sherborne School Report, Michaelmas

   Term 1927”), more fully described as follows: on gray paper, filled by the hand of the

   teacher of each subject taken while Alan Turing was age 16. Defendant Sherborne

   School Report, Michaelmas Term 1927 was seized on February 16, 2018, from Ms.

   Julia Mathison Turing’s residence in Conifer, Colorado, and is currently in the custody

   of Department of Homeland Security in Denver, Colorado.

                j.    Alan Turing’s Sherborne School Report, Lent Term 1931

   (sometimes referred to herein as “defendant Sherborne School Report, Lent Term



                                              5
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 6 of 129




   1931”), more fully described as follows: on gray paper, filled by the hand of the teacher

   of each subject taken while Alan Turing was age 18. Defendant Sherborne School

   Report, Lent Term 1931 was seized on February 16, 2018, from Ms. Julia Mathison

   Turing’s residence in Conifer, Colorado, and is currently in the custody of Department

   of Homeland Security in Denver, Colorado.

                k.     Alan Turing’s Sherborne School Report, Summer Term 1931

   (sometimes referred to herein as “defendant Sherborne School Report, Summer Term

   1931”), more fully described as follows: on gray paper, filled by the hand of the teacher

   of each subject taken while Alan Turing was age 19. Defendant Sherborne School

   Report, Summer Term 1931 was seized on February 16, 2018, from Ms. Julia Mathison

   Turing’s residence in Conifer, Colorado, and is currently in the custody of Department

   of Homeland Security in Denver, Colorado.

                l.     Photostat Copy of Précis of the Theory of Relativity by Albert

   Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half (sometimes

   referred to herein as “defendant Précis”), more fully described as follows: a 31 page

   Photostat Copy in a blue binder with two-hole binder clip of Alan Turing’s writings of

   Albert Einstein’s Theory of Relativity, made for Alan Turing’s mother, circa 1960. Alan

   Turing completed the defendant Précis at the age of fifteen and a half in 1927 and

   1928. Defendant Précis was seized on February 16, 2018, from Ms. Julia Mathison

   Turing’s residence in Conifer, Colorado, and is currently in the custody of Department

   of Homeland Security in Denver, Colorado.

                m.     Tan Postcard, with Caption Reading “The Universal Electronic

   Computer Installed at Manchester University by Ferranti Limited, who are



                                               6
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 7 of 129




   manufacturing under licence from the corporation” with handwriting “Alan Standing”

   (sometimes referred to herein as “defendant Tan Postcard”), more fully described as

   follows: a postcard image of Alan Turing standing with two seated gentlemen, with a

   caption that reads, “The Universal Electronic Computer installed at Manchester

   University by Ferranti Limited, who are manufacturing under license from the

   Corporation”, with an additional caption reading “Alan Standing” in blue ink. Defendant

   Tan Postcard was seized on February 16, 2018, from Ms. Julia Mathison Turing’s

   residence in Conifer, Colorado, and is currently in the custody of Department of

   Homeland Security in Denver, Colorado.

                n.      Photograph of Alan Turing, facing right, verso reads “Alan M.

   Turing 1936 (sometimes referred to herein as “defendant Photograph of Alan Turing,

   facing right, verso reads “Alan M. Turing 1936”), more fully described as follows: a

   three-quarter black and white portrait of Alan Turing, smiling, in coat and tie, facing the

   right, with a verso on the back that reads, “Alan M. Turing 1936”, in Mrs. Ethel Sara

   Turing’s handwriting. Defendant Photograph of Alan Turing, facing right, verso reads

   “Alan M. Turing 1936” was seized on February 16, 2018, from Ms. Julia Mathison

   Turing’s residence in Conifer, Colorado, and is currently in the custody of Department

   of Homeland Security in Denver, Colorado.

                o.      Photograph of Alan Turing, three-quarter portrait in coat and tie,

   facing right (sometimes referred to herein as “defendant Photograph of Alan Turing,

   Three-Quarter Portrait”), more fully described as follows: a black and white three-

   quarter portrait of Alan Turing, at age sixteen, in coat and tie, facing the right.

   Defendant Photograph of Alan Turing, Three-Quarter Portrait was seized on February



                                                 7
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 8 of 129




   16, 2018, from Ms. Julia Mathison Turing’s residence in Conifer, Colorado, and is

   currently in the custody of Department of Homeland Security in Denver, Colorado.

                 p.     Photograph of Alan Turing Running, (sometimes referred to herein

   as “defendant Photograph of Alan Turing Running”), more fully described as follows: a

   black and white image of Alan Turing running. Defendant Photograph of Alan Turing

   Running was seized on February 16, 2018, from Ms. Julia Mathison Turing’s residence

   in Conifer, Colorado, and is currently in the custody of Department of Homeland

   Security in Denver, Colorado.

                 q.     Photocopy of Postcard from Alan Turing to his mother with blue ink

   notes (sometimes referred to herein as “defendant Photocopy of Postcard”), more fully

   described as follows: a photocopy of post card from Alan Turing to his mother, while he

   was at Hazelhurst Preparatory School, dated November 5, 1924. Defendant Photocopy

   of Postcard was seized on February 16, 2018, from Ms. Julia Mathison Turing’s

   residence in Conifer, Colorado, and is currently in the custody of Department of

   Homeland Security in Denver, Colorado.

                                        INVESTIGATION

          A. University of Colorado

          5.     In January 2018, the United States Department of Homeland Security

   (“HSI”) received information that an individual had offered the University of Colorado,

   Boulder historical artifacts for display that were believed to be stolen.

          6.     A woman named Ms. Julia Mathison Turing (“Ms. Turing”) had contacted

   the University of Colorado. Ms. Turing stated that she had items relating to Alan

   Mathison Turing (“Alan Turing”). Alan Turing was a British mathematician and pioneer


                                                 8
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 9 of 129




   of theoretical computer science and artificial intelligence. Ms. Turing offered to loan the

   items to the University of Colorado for display.

          7.      As is customary at the University of Colorado when historical items are

   offered for display, a member of the University of Colorado researched the particular

   items being offered and discovered that they were likely stolen from the Sherborne

   School in Dorset, England, a school that Alan Turing attended as a youth.

          8.      Ms. Turing had represented herself as a relative of Alan Turing when she

   contacted the University of Colorado in 2018.

          9.      The Director of Special Collections, Archives and Preservation at the

   University of Colorado determined that Ms. Turing had not always gone by the name

   “Turing” and was unable to find any familial link between Ms. Turing and Alan Turing.

          10.     On approximately February 2, 1988, Ms. Turing legally changed her name

   from Julie Ann Schwinghamer to Julia Mathison Turing.

          11.     Ms. Turing is not a relative of Alan Turing.

          12.     The Director of Special Collections, Archives and Preservation at the

   University of Colorado was informed by the Sherborne School that a person identified

   as Julia Schinghomes1 had visited the Sherborne School in 1984. During her visit, Ms.

   Schinghomes had stolen items related to Alan Turing from the school.

   January 31, 2018 Meeting at University of Colorado

          13.     On January 31, 2018, members of the University of Colorado met with Ms.

   Turing in person to discuss displaying the Alan Turing items.



   1 Ms. Turing’s name was Julie Ann Schwinghamer before it was legally changed. In correspondence with
   the Sherborne School Bursar, letters sent from Ms. Turing appear to be signed Julia Schinghomes. Ms.
   Turing admitted that her handwriting may have caused the confusion.

                                                    9
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 10 of 129




          14.    During the meeting, Ms. Turing expressed concern for the security of the

   items. She stated that she did not want her collection photographed.

          15.    Ms. Turing stated that she brought some of the original items and many

   reproductions, stating that she kept the originals at home to be safe, as it was too great

   a security risk to take them out.

          16.    Ms. Turing provided members of the University of Colorado with a

   reproduction of Alan Turing’s Ph.D. diploma from Princeton University, which had the

   signatures removed and was covered with a protective film, which she stated would blur

   photographs if they were taken. She further stated she wanted to be able to track down

   whoever made unauthorized photos of the diploma.

          17.    Ms. Turing told members of the University of Colorado that she kept Alan

   Turing’s Ph.D. diploma at home and stated that she had the original in a safe place.

          18.    Ms. Turing further showed University of Colorado representatives a

   graduation cap and gown Ms. Turing stated belonged to Alan Turing, explaining that it

   was an original, and pointing out the Princeton colors and math colors on the hood. In

   addition, she brought out a navy blue tie with white spots that Ms. Turing said belonged

   to Alan Turing and matched those items with a photo of Alan Turing wearing the items

   that she brought to the meeting.

          19.    Ms. Turing further showed members of the University of Colorado copies

   of letters from Alan Turing and said she had the original handwritten letters from Alan

   Turing at home beginning at age seven and continuing until later in his life.

          20.    Ms. Turing stated that she was working on a piece of art showing eight of

   Alan Turing’s signatures over time, from childhood to graduate school. She stated that



                                               10
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 11 of 129




   she does original art with wax pencil on Arch paper, occasionally adding pastels and

   sells her art on the website eBay. She stated she wished to display her art, as well as

   the Alan Turing items, at the University of Colorado.

          21.    Ms. Turing then showed members of the University of Colorado a medal

   known as the Order of the British Empire (“O.B.E.”) that she said was Alan Turing’s

   O.B.E. The O.B.E. was in two boxes: an outer box which appeared to be faded army

   green, with a cardboard insert to protect the inner black box. The inner black box had

   gilt O.B.E. written on the outside of the box.

          22.    Inside the black box was a small card with instructions on how to wear the

   medals with various kinds of dress and what to do after the death of the owner. There

   was also a small note on the bottom written in blue ink. Ms. Turing said that Alan

   Turing’s mother had written the small note on the bottom.

          23.    The inner black box contained two medals, one was a larger gold-tone

   medal and the other was a smaller silver-toned medal.

          24.    In addition, a small letter approximately seven by five inches folded in half

   was in the box. The letter was from King George VI of Great Britain and was written on

   the King’s stationary. The letter is an apology for not presenting the award to Alan M.

   Turing, Esq., in person.

          25.    Ms. Turing also showed the University of Colorado members photos, a

   poem she had written, and some pamphlets in Mylar sleeves that she said were original

   pamphlets containing Alan Turing’s running reports. She stated she did not bring them

   because they were too valuable.




                                                11
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 12 of 129




           26.   According to Ms. Turing, Alan Turing became her father and she could

   always look to him for direction.

           27.   After the meeting, a University of Colorado member helped Ms. Turing

   carry the items to her car. Ms. Turing expressed concern that the University did not

   have a security guard at the library. In addition, Ms. Turing expressed her concern

   about how the University of Colorado would insure her pieces, and explained that the

   items were irreplaceable.

           28.   During the meeting, Ms. Turing never stated how she came into

   possession of the items. Ms. Turing also never mentioned Sherborne School.

           B. Investigation of the Theft of Alan Turing Materials from the Sherborne
              School

           29.   Based on the information provided by the University of Colorado and the

   Sherborne School, HSI began an investigation into the theft of the Alan Turing items in

   Ms. Turing’s possession that were taken from the Sherborne School in approximately

   1984.

           30.   Sherborne School is an all-boys secondary boarding school, educating

   boys between the ages of 13 and 18, and is located in Dorset, England. Alan Turing

   attended Sherborne School from approximately 1926 to 1931.

           31.   According to open source information, Sherborne School is a boarding

   school overseen by a Board of Governors, as well as the Headmaster, who is

   responsible for the management of the school.

           32.   According to letters kept in the Sherborne School archives, Mrs. Ethel

   Sara Turing (“Mrs. Sara Turing”), Alan Turing’s mother, wrote the Headmaster at




                                              12
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 13 of 129




   Sherborne School in approximately 1965 in order to set up a meeting to discuss items

   of Alan Turing’s to be placed in the “Alan Turing Laboratories.”

          33.    In one of the letters, Mrs. Sara Turing wrote, P.S. “Would you also, please

   let me know whether an enlargement of the frontispiece photo in Alan’s biography would

   be a welcome addition? Or possibly the photo at the age of 16, opposite page 50, i.e. of

   a boy such as those working in the laboratory.”

          34.    Mrs. Sara Turing also met with employees of Sherborne School to discuss

   the Alan Turing items that she was giving to the Sherborne School.

          35.    According to the Sherborne School Bursar, the core of the Alan Turing

   Archive held at Sherborne School was donated to the school between October 1965

   and 1967 by Alan Turing’s mother. At the same time, Alan Turing’s mother also

   donated materials to King’s College, now held at the King’s College Archive Centre.

          36.    A representative of the Sherborne School provided HSI with a copy of a

   handwritten list provided to Sherborne School from Mrs. Sara Turing, which cataloged

   the items that she had given to the school from approximately 1965 to approximately

   1967. (Attached as Exhibit A).

          37.    The list states “A.M. Turing” and “Contents of box” on the top.

          38.    The list included numerous items, including the following: Photostat copy

   of Précis of Einstein’s Theory of Relativity prepared by Turing (aged 15 1/2) for his

   mother. Original in King’s College, Cambridge Library; O.B.E. medal ([and] miniature)

   awarded for Secret War service 1939-1945 in Foreign Office; Princeton Ph.D. diploma

   1937; Photo of Turing, aged 16 (in care it is required. Please return to Mrs. Turing, 6,

   Waterden Road, Guildford.); and some school reports.



                                               13
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 14 of 129




         39.    The Alan Turing items in Sherborne School’s possession were kept in a

   wooden box at the school.

         40.    The Sherborne School also provided HSI with information regarding the

   theft of items by an individual, who they believed was named Julia Schinghomes.

         41.    According to Sherborne School, in 1984 a woman by the name of Julia

   Schinghomes arrived at Sherborne School to look at the Alan Turing items in their

   possession that were given to the school by Alan Turing’s mother.

         42.    Ms. Turing has admitted that she used the name Julie Ann Schwinghamer

   and the name Julia Schinghomes was likely due to her poor handwriting in letters to the

   Sherborne School Bursar.

         43.    Ms. Julia Schwinghamer contacted Sherborne School saying that she was

   visiting England and making a study of Alan Turing.

         44.    Ms. Julia Schwinghamer said that she had already visited the Universities

   of Manchester and Cambridge and would like to see the Alan Turing Archive held at the

   Sherborne School.

         45.    Colonel A.W. Gallon, who was the Sherborne School Bursar from 1981 to

   1989, arranged for a member of the school staff to show her the Alan Turing items.

         46.    While unattended, Ms. Julia Schwinghamer stole items from the Alan

   Turing Archive held at Sherborne School.

         47.    Ms. Julia Schwinghamer returned to the United States with the stolen

   items from the Alan Turing archive in approximately 1984. As Great Britain is an island,

   Ms. Turing would have had to return from Great Britain by ship or aircraft.

                i. Letters in the Sherborne School Archives



                                               14
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 15 of 129




          48.    After the theft of the Alan Turing items from Sherborne School, two similar,

   signed letters by Julia Shwinghamer to A.W. Gallon were received and kept by

   Sherborne School in their archives.

          49.    One envelope has a postmark dated 1984 from Phoenix, Arizona, and

   was kept in the Sherborne School archive.

          50.    In both of the similar undated letters, Ms. Julia Schwinghamer writes,

   “Please forgive me for what I did. I know what I did was wrong . . . .” She also writes, “I

   want you to know that it was very hard for me to steel [sic]. For I have never stolen

   before in my life and I did feel very badly for taking them.” She also writes in both

   letters, “I had absolutely no intention of keeping them permanently.”

          51.    In both letters, Ms. Julia Schwinghamer writes that she had left a note

   attached to the bottom of the box where the Alan Turing items were stored.

          52.    On the bottom of the box containing the Alan Turing collection at

   Sherborne School, a note is attached stating the following: “Please forgive me for taking

   these materials into my possession. They will be well taken care of while under the

   care of my hands and shall one day all be returned to this spot.”

          53.    In addition, in both letters, Ms. Julia Schwinghamer writes that she is

   returning all the items she took, except for a photograph of Alan Turing.

          54.    According to a memorandum drafted by Colonel A.W. Gallon after he left

   the school and kept in the Sherborne School archives recollecting the events

   surrounding the theft of Alan Turing items, he wrote:

                       I joined Sherborne in 1981 and had my first hip operation in 1985. It
                 was not as early as 1982, so must have been in the summer holiday of
                 1983 or 84, and I can’t improve on that; unless the current Bursar kept a



                                               15
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 16 of 129




                file on which were the letters the guilty lady wrote to me, and those I
                wrote.
                        My secretary Doreen Beaton told me there was an American lady
                who wanted to see the Alan Turing ‘collection’. I asked her in and she told
                me [she] was making a study of him. She had already been to
                Manchester and Cambridge Universities. I am familiar with the
                eccentricities of Americans but I got the impression that she has a ‘crush’
                on Turing.
                        One of my staff took her over to the Librarian (Tony?) who gave her
                access to Turing’s bits n pieces.
                        I did not see her again but she wrote expressing her joy at having a
                collection of Turing items, and included photo of them laid out on a table –
                his photo, OBE & so on. I was not aware that she had taken them, nor
                indeed was the librarian! I asked him to make a list of the missing items
                but it proved to be incomplete because we had no inventory anyway.
                        I phoned Manchester and Cambridge. They confirmed the visit of a
                strange American lady who gave a different surname to the one she gave
                me. Her first name was Julia, her second unpronounceable. They watched
                her closely and she took nothing. I wrote back to her and after a couple of
                weeks wrote to the Head of Police at Phoenix, Arizona, where she came
                from.
                        I gave up any hope of ever getting A.T.’s things back ‘til one day
                she wrote saying she was sending them back. A parcel arrived. It
                contained more than the Librarian had listed which made me cross.
                         I wrote thanking her and she told me she intended to join the U.S.
                Army and was training hard for the U.S. Olympic team (track). I wished her
                luck and heard no more.

         55.    In another letter from Ms. Julia Schwinghamer to A.W. Gallon, kept in the

   Sherborne School archives, she writes, in part, the following:

                I am very glad Alan’s things arrived safely, for the safe arrival of his things
                filled my mind with much worry. I am very very greatful [sic] of your
                generosity in allowing me to keep the photo of Alan, the picture has taken
                an even greater meaning since it was given to me by Sherborne.
                Someday I will come back to return the photo to the proper place from
                which I took it, in the mean time it will be very well taken care of.

         56.    According to Sherborne School, the following original items donated by

   Mrs. Sara Turing were not returned to the Alan Turing archive at Sherborne School:

   defendant Princeton Ph.D. diploma; defendants Photograph of Alan Turing in Coat and

   Tie, Facing Right, by Elliott & Fry and Photograph of Alan Turing in Coat and Tie,

                                               16
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 17 of 129




   Facing Left, by Elliott & Fry; defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E.; defendant Letter from King

   George VI Presenting O.B.E. to Alan M. Turing Esq.; defendant Hazelhurst School

   Report; defendant Sherborne School Report, First-Half Summer Term; defendant

   Sherborne School Report, Second Half Summer Term; defendant Sherborne School

   Report, Michaelmas Term 1927; defendant Sherborne School Report, Lent Term 1931;

   defendant Sherborne School Report, Summer Term 1931; defendant Sherborne School

   Report, Summer Term 1931; defendant Order of the British Empire Medal, Miniature,

   and Instruction Sheet, Contained in Box Gilded with O.B.E.; defendant Letter from King

   George VI Presenting O.B.E. to Alan M. Turing Esq.; defendant Photostat Copy of

   Précis of the Theory of Relativity by Albert Einstein Prepared by Alan Turing for his

   Mother at age Fifteen and a Half.

         57.    Several additional letters and records were kept in the archives at

   Sherborne School related to the theft in 1984. The following is a summary of some of

   the items and their content:

         a.     An undated note written by Mr. John Robert Lloyd, a biology teacher at

         Sherborne School, to Mr. Duncan Barker for the Archives, stating, “(This Girl

         stole various pictures etc of Alan Turing when she visited Sherborne). I showed

         her round!!”

         b.     A June 22, 1984 memorandum from Cambridge University to the

         Sherborne School librarian concerning Julia Schwinghamer and stating that she

         had visited King’s College, Cambridge, using the name Katheryn Turner, where

         she was told she must make an appointment and produce identification, but she



                                               17
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 18 of 129




          did not return. A note on the memorandum states, “This is referring to the theft of

          some material from the Turing Archive which was subsequently returned by the

          woman concerned.”

          C. Morro Bay Police Department

          58.    In approximately 1988, Ms. Julia Turing’s mother, Ms. Virginia McKenzie,

   received a telephone call from Sherborne School. During the conversation, Sherborne

   School informed Ms. Virginia McKenzie that they wanted the Alan Turing items back

   that were taken from the school by Ms. Turing.

          59.    A relative of Ms. Turing, took items, including Alan Turing’s Ph.D. from

   Princeton University and photos of Alan Turing to the Morro Bay Police Department.

          60.    The Morro Bay Police Department sent two color polaroid photographs to

   Sherborne School of items in Morro Bay Police Department’s possession that were

   taken from Sherborne School by Ms. Turing. One polaroid photograph depicts

   defendant Alan Turing’s Princeton Ph.D. and the other polaroid photograph depicts

   defendants Photograph of Alan Turing in Coat and Tie, Facing Right, by Elliott & Fry

   and Photograph of Alan Turing in Coat and Tie, Facing Left, by Elliott & Fry.

          61.    After the Morro Bay Police Department received the items, Ms. Turing

   wrote the following letter to A.W. Gallon. The letter is written on United States Army

   stationary and is signed Julia M. Turing. In it, she writes, in part, the following:

                 At this point in which I write this letter, I am extremely worried about the
                 fate of Alan’s Ph.D. After I got off the phone from talking to you I called
                 Morro Bay Police to find out what they did to Alan’s diploma. Sgt. Buer
                 [sic] has given me several stories and has not been cooperative in giving
                 me the information I need to place a trace on it in the event it may have
                 been lost in the mail. The police have been rather nasty about the whole
                 situation, saying it is out of their hands and don’t care if it makes it’s
                 destination or not. They said it was not insured nor packed very well. I am


                                                18
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 19 of 129




                 extreamely [sic] concerned for it’s safety and whereabouts. I therefore
                 have contaacted a Congressman in Washington D.C. to force the police to
                 be cooperative in providing the information as to the where Alan’s Ph.D
                 could be. I have spent all day long making calls all over the nation to get
                 help to recover his diploma. At this point I will do everything in my power
                 to find Alan’s diploma, it means everything to me, I place my very life on it.
                 Though the police were very careless with it and have lied to me several
                 time [sic] about what has happened to it, I consider myself ultimately
                 responsible for the well being of Alan’s diploma, and as I have written in
                 my diary I will take my life if Alan’s Ph.D cannot be returned. I have
                 protected it with my life in the past, I have given up much for it’s safety and
                 I will do so again if necessary. I would like to express how very greatful
                 [sic] to you I am for your extreme generosity, you are truely [sic] a man of
                 humanity and kind understanding. I only hope I will get it back into my
                 hands again.

          62.    In another letter dated September 15, 1988, Ms. Turing wrote a letter to

   A.W. Gallon. In it she states, in part:

                 But now that I have lost Alan’s Ph.D I feel as though I have lost my soul,
                 ruthlessly taken away by my own family with the intention of destroying my
                 life. His Ph.D was the only actual belonging of Alan I had, it meant so very
                 much to me that I can’t explain in words how much it meant to me. Since
                 talking to you on the Phone, you had told me there wasn’t any problem
                 that you would allow the police to return Alan back to me where he has
                 always been well taken care of. I made a promise to you that I would
                 come back to England to return anything I took and add to Alan’s
                 collection anything I had to the collection you have. I had hoped you would
                 be more understanding of my tremendous love and devotion for Alan
                 Turing.
                 Everyone including the police wished they could give it back to me, they
                 told me they called you again to see if there was some way you could
                 allow Alan’s Ph.D to remain with me. They could see the pain and
                 torment I was in when I learned that you wanted it sent back.

          63.    In addition, later in the letter dated September 15, 1988, Ms. Turing writes,

   in part:

                 Now that I have lost Alan I just hope and pray that his Ph.D. arrives safely.
                 I am terribly worried about it getting damaged or lost. Please write to me,
                 let me know if it made it safely to you. Will you ever allow me to see it
                 again? Please take very good care of it. I hope it will be placed in a very
                 safe and secure place. For myself I am going into the Army as an officer,
                 then I will be working for the government under secret classification. I


                                                19
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 20 of 129




                have cut off my family forever I will never have anything to do with them
                ever again. I have forgiven them so many times in the past but the loss of
                Alan’s Ph.D. has been too much pain for me to bear. I’m very thankful
                that you allowed the photographs to remain with me, loosing [sic] them as
                well would have been too much for me to handle. I know that Alan would
                want me to have his Ph.D. he knows how very important it is to me and if
                he was still alive it would make him very happy to give it to me because he
                would know how very special he is to me. He would know he wasn’t
                giving it away to just anyone, but to someone who cares about him deeply.
                I am sure that Alan is as sorrowful as I am over my terrible loss of his
                Ph.D. If there was only some way you could understand just how much
                Alan means to me. I believe maybe you would allow Alan’s Ph.D. to
                remain with me until I would eventually return it as I had promised,
                because you have shown me your generosity to me before.

         D. February 16, 2018 Search Warrant

         64.    On February 16, 2018, a federal search warrant was executed at Ms.

   Turing’s home.

                       i. Interview of Ms. Turing

         65.    While the search was being conducted, Ms. Turing spoke with law

   enforcement agents.

         66.    During the conversation, Ms. Turing admitted that she had two other

   names that she used, Julia Elliot and Julia Schwinghamer.

         67.    During the conversation, Ms. Turing stated that she visited the Sherborne

   School in 1984.

         68.    Ms. Turing said that she visited Sherborne School with the intent of talking

   to Mr. A.W. Gallon who she stated was in charge of the school. She said she wanted to

   talk about the items the school had regarding Alan Turing.

         69.    Ms. Turing stated while at Sherborne School she was given Alan Turing’s

   Ph.D. diploma and she said she had a letter proving her claim. She stated she was




                                              20
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 21 of 129




   unable to remember where the letter was or where the Ph.D. diploma was. She denied

   that the documents were at her house.

          70.    Ms. Turing further stated the Ph.D. was far away, and initially denied

   having any other items belonging to Alan Turing.

          71.    Ms. Turing told the HSI agents that the “Ph.D. was given to me” and “they

   belong to me they weren’t stolen, they were stolen from me by my family members and

   some photos that I’ve had all my life.”

          72.    Ms. Turing also said that she had an Order of the British Empire Medal

   that she bought off Craigslist adding, “I don’t have Alan Turing’s O.B.E.”

          73.    She recalled that the last time she wrote to Sherborne School was in

   1987, then Ms. Turing joined the U.S. Army and was sent to Germany where she was

   stationed.

          74.    When asked about the name “Julia Schinghomes,” a signature which

   appeared to be on some of the letters to Mr. A.W. Gallon, Ms. Turing stated that it was

   her bad handwriting.

          75.    Ms. Turing said that she had letters from Mr. A.W. Gallon apologizing to

   her when Alan Turing’s Ph.D. diploma was taken away from her.

          76.    Ms. Turing also stated that some original photographs and Alan Turing’s

   Ph.D. were given to her at Sherborne School. When asked how Ms. Turing was given

   Alan Turing’s Ph.D., she said the items were given to her in 1984 in a private ceremony

   when she visited the school by an older unidentified gentleman at the school.




                                               21
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 22 of 129




          77.    Ms. Turing stated that “I asked if I may be able to look at them, I told them

   how important Alan was to me” adding, “I saw his O.B.E. and photostat copies of his

   letters” and “I was allowed to keep the Ph.D.”

          78.    Regarding the photographs Ms. Turing stated were given to her, she

   stated, “I had them copyrighted so they belong to me.”

          79.    Ms. Turing denied having Alan Turing’s O.B.E. or other items belonging to

   him that were at Sherborne School.

          80.    Ms. Turing said she bought an O.B.E. off ebay because she wanted a

   “display of things that looked real close, with the understanding they were not his.”

                 ii.    Items Recovered during the Search

          81.    During the search of Ms. Turing’s residence, law enforcement officers

   located several black boxes that contained at least one Order of the British Empire

   medal. These items were in the dresser drawer in Ms. Turing’s bedroom.

          82.    Law enforcement officers also located a plastic bucket with several black

   leather cases containing Commander of the British Empire Medals and military O.B.E.s.

          83.    In addition, copies of Alan Turing photographs, copies of Alan Turing’s

   school reports, and diaries written by Ms. Turing were also found throughout the

   residence.

   Defendant Diploma, Princeton University, Ph.D. in Mathematics, issued to Alanum
   Mathison Turing

          84.    In Ms. Turing’s bedroom, law enforcement officers located defendant

   Diploma, Princeton University, Ph.D in Mathematics, issued to Alanum Mathison Turing

   behind a dresser.




                                               22
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 23 of 129




   Defendants Photograph of Alan Turing in Coat and Tie, Facing Right, by Elliott &
   Fry and Photograph of Alan Turing in Coat and Tie, Facing Left, by Elliott & Fry

          85.    Law enforcement officers also located defendants Photograph of Alan

   Turing in Coat and Tie, Facing Right, by Elliott & Fry and Photograph of Alan Turing in

   Coat and Tie, Facing Left, by Elliott & Fry.

          86.    Defendants Photograph of Alan Turing in Coat and Tie, Facing Right, by

   Elliott & Fry and Photograph of Alan Turing in Coat and Tie, Facing Left, by Elliott & Fry

   were depicted in the polaroid photographs sent by Morro Bay Police Department to

   Sherborne School in the 1980s.

          87.    During the search of the residence, law enforcement officers were unable

   to locate some of the items listed on the search warrant.

          88.    One of the law enforcement agents asked Ms. Turing if she would help

   locate the items listed on the warrant. She agreed, and began looking through a box,

   but appeared to be distracted. She appeared to be looking toward the bathroom

   located on the ground floor. When it became apparent that she would not tell law

   enforcement officers where the items on the search warrant were located, she was

   escorted outside.

          89.    Based on what law enforcement agents observed of Ms. Turing’s

   behavior, a second search of the ground floor bathroom was conducted. During the

   second search of the ground floor bathroom, agents discovered a portion of the wall that

   was removable.

          90.    After removing that portion of the wall, a space under the stairs was found.

   In the space under the stairs, an old leather briefcase was found. Next to the briefcase,




                                                  23
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 24 of 129




   several compact discs marked “Alan Turing photographs” and black bound diaries were

   located.

          91.    Inside the briefcase hidden behind the wall, items belonging to Sherborne

   School were found.

   Defendants Order of the British Empire Medal, Miniature, and Instruction Sheet,
   Contained in Box Gilded with O.B.E and Letter from King George VI Presenting
   O.B.E. to Alan M. Turing Esq.

          92.    Defendant Order of the British Empire Medal, Miniature, and Instruction

   Sheet was located in the briefcase. The defendant Order of the British Medal and

   Miniature were contained in a black box with gilded O.B.E. on the top.

          93.    Inside the black box containing the defendant O.B.E. and miniature was

   an instruction sheet titled, “THE MOST EXCELLENT ORDER OF THE BRITISH

   EMPIRE.” Under the title it states, “Instructions as to wearing Insignia.” In the lower

   right corner, in blue ink, which appears to be in Mrs. Sara Turing’s handwriting the word

   “done.” is written after the last line of the instructions reading, “The Insignia are not

   returnable on death, but are retained by the relatives of the deceased, who should notify

   the Registrar, Central Chancery of the Orders of Knighthood, St. James’s Palace,

   London, S.W. 1, of the date of decease.”

          94.    The defendant O.B.E. and miniature both stated “FOR GOD AND THE

   EMPIRE” on the medals.

          95.    In addition, an envelope was found with defendant O.B.E. and miniature

   containing defendant Letter from King George VI Presenting O.B.E. to Alan M. Turing

   Esq. In the center of the outside of the envelop is written:

          Alan M. Turing
          O.B.E.

                                                 24
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 25 of 129




          (Letter from King George)

          96.    On the bottom right-hand side of the envelope is written “property of: J.M.

   Turing.”

          97.    Inside of the envelope is a typewritten note on Buckingham Palace

   letterhead stating the following:

                  I greatly regret that I am unable to give you personally the award which
          you have so well earned.
                 I now send it to you with my congratulations and my best wishes for your
          future happiness.

          98.    The letter has a signature of King George VI, specifically, “George R.I.”

          99.    The R.I. stands for Rex Imperator or King-Emperor.

          100.    Below the signature of King George VI, “Alan M. Turing, Esq., O.B.E.” is

   typewritten on the bottom of the letter.

   Defendants School Reports

          101.   In addition, law enforcement agents discovered original Alan Turing school

   reports in the briefcase.

          102.   The school reports were identified as defendants Alan Turing’s Hazelhurst

   Preparatory School Report, December 24; Alan Turing’s Sherborne School Report,

   First-Half Summer Term 1926; Alan Turing’s Sherborne School Report, Second-Half

   Summer Term 1926; Alan Turing’s Sherborne School Report, First-Half Michaelmas

   Term 1927; Alan Turing’s Sherborne School Report, Lent Term 1931; and Alan Turing’s

   Sherborne School Report, Summer Term 1931.

   Defendant Photostat Copy of Précis of The Theory of Relativity by Albert Einstein
   prepared by Alan Turing for his Mother at age fifteen and a half




                                               25
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 26 of 129




          103.   Law enforcement agents also discovered the defendant Photostat copy of

   Précis of The Theory of Relativity by Albert Einstein prepared by Alan Turing for his

   Mother at age fifteen and a half (“defendant Photostat Copy of Précis”) in the briefcase.

          104.   The defendant Photostat Copy of Précis was bound in a blue cover. A

   white page in Mrs. Sara Turing’s handwriting is affixed to the front cover, stating the

   following:

          Photostat copy of The Précis of ‘The Theory of Relativity’ by Albert Einstein

          made for his mother by Alan M. Turing at the age of fifteen and a half.

          105.   The defendant Photostat Copy of Précis is bound with a silver clip. The

   silver clip is engraved with “Twinlock-No828cm-ENGLAND.”

   Defendant Tan Postcard, with Caption Reading “The Universal Electronic
   Computer Installed at Manchester University by Ferranti Limited, who are
   Manufacturing under Licence from the Corporation” with Handwriting, “Alan
   Standing”

          106.   Law enforcement officers also discovered defendant Tan Postcard, with

   Caption Reading “The Universal Electronic Computer Installed at Manchester University

   by Ferranti Limited, who are Manufacturing under Licence from the Corporation” with

   Handwriting, “Alan Standing” (“defendant Tan Postcard”) in the briefcase.

          107.   On the front of the postcard, “Alan Standing” is written. The handwriting

   appears to be Mrs. Sara Turing’s handwriting.

          108.   On the back of defendant Tan Postcard, in blue handwriting appearing to

   be that of Mrs. Sara Turing is written, “Please return to Mrs. Sara Turing G.

   WATERDEN ROAD GUILDFORD Surrey England.”

          109.   The first words “Please return to Mrs. Sara Turing” are struck-through in

   black ink.

                                               26
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 27 of 129




   Defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing
   1936

          110.   Law enforcement agents recovered defendant Photograph of Alan Turing,

   Facing Right, Verso Reads “Alan M. Turing 1936” in the briefcase.

          111.   The handwriting on the back stating “Alan M. Turing 1936” is in blue ink

   and appears to be the handwriting of Mrs. Sara Turing.

   Defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie,
   Facing Right

          112.   Law enforcement agents recovered defendant Photograph of Alan Turing,

   Three-Quarter Portrait in Coat and Tie, Facing Right (“defendant Photograph of Alan

   Turing, Three Quarter Portrait”) in the briefcase.

          113.   On the center back of defendant Photograph of Alan Turing, Three

   Quarter Portrait, “ALAN TURING Aged 16 Graduating class of 1931 from Sherborne

   School.” is written in Ms. Turing’s handwriting.

          114.   On the bottom left corner of defendant Photograph of Alan Turing, Three

   Quarter Portrait, “Kindly given to me by the Bursar of Sherborne School England.” is

   written in Ms. Turing’s handwriting. Under the notation, it is signed by Julia

   Schwinghamer.

   Defendant Photograph of Alan Turing Running

          115.   Law enforcement agents recovered defendant Photograph of Alan Turing

   running in the briefcase.

   Defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink
   Notes




                                               27
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 28 of 129




         116.    Law enforcement officers also recovered defendant Photocopy of

   Postcard from Alan Turing to his Mother with Blue Ink Notes (“defendant Photocopy of

   Postcard”).

         117.    On top of defendant Photocopy of Postcard, in blue ink, is written the

   following: “Copy of Postcard from Alan M. Turing. Hazelhurst Frank Sussex” with a

   date. The blue writing appears to be Mrs. Sara Turing’s handwriting.

         118.    The writing on the postcard by Alan Turing is in black ink.

         119.    After the defendant items were seized during the search of Ms. Turing’s

   home, law enforcement agents took the briefcase outside where Ms. Turing was

   standing and showed her the briefcase.

         120.    When asked if there was anything else, Ms. Turing stated, “you got it all”

   and looked down toward the ground.

                 iii.   Letters and Diaries

         121.    After the search of Ms. Turing’s home, Ms. Turing provided law

   enforcement letters from 1984.

         122.    In a letter dated, August 7, 1984, it states the following:

         Dear Miss Schwinghamer,

         I do hope that I have your name right. We had all deduced that it was Kathryn
         Turner. Thank you for writing. If the Turing memorabilia arrived safely then all
         will be forgotten as far as we are concerned. I think I can understand how you
         have felt and what motivated you is an action out of character with your normal
         self. Thank you for phoning. It was such a great relief for us when you chose to
         respond, and I repeat my invitation to come and continue and research in the
         future.
                 With best wishes,

                 Yours sincerely Tony Gallon

                 PS And now famous alumni is Jeremy Irons. Now acting on Broadway!”


                                                28
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 29 of 129




         123.   In a letter dated, August 20, 1984, it states the following:

         Dear Miss Schwinghamer,

         You will be pleased to know that the parcel arrived safely and I am grateful to you
         for what is a very [ ] gesture and one of which Alan Turing [ ] would be proud. I
         am sorry that you have retained the one photograph. Particularly as there was a
         negative among the collection from which you could have had another one done.
         I have now [ ] here, and because of your action, you may keep the photograph.
         I have told the police here that you have returned all but the photograph and that
         as far as we are concerned, the matter is closed. I hope that they will pass this
         on to the police there, but you will have this letter to show them in case you are
         questioned. Thank you for your photography of your sculpture which I will show
         to the Headmaster when he returns – everyone is on holiday at present.

         Yours Sincerely, Tony Gallon


         124.   During the search, law enforcement officers located three photocopied

   letters enclosed in a paper pouch taped to the back of the frame holding Alan Turing’s

   Ph.D. from Princeton University found in Ms. Turing’s bedroom.

         125.   The first letter is a hand-written letter dated 19 November, but does not

   indicate the year. The letterhead states “The Bursar Sherborne School Abbey Road,

   Sherborne Dorset, DT 9 3LF.” The contents of the letter are as follows:

         Dear Miss Turing:
                Thank you for your long letter and the press cuttings. I have written to
         Sgt. Beuer of the Morro Bay Police saying that you may keep the diploma. If I am
         too late and it arrives here, I will sent it back to you.
                Good luck with the Olympic selection. We shall be looking out for you in
         1992.
         Your [illegible]
         Tony Gal [illegible]

         126.   The second letter recovered, is a typewritten letter, dated January 11,

   1989. The letterhead states, “The Bursar Sherborne School Abbey Road, Sherborne

   Dorset, DT9 3LF” The contents of the letter are as follows:


                                               29
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 30 of 129




          SC/126/AWG/DB

          11 January 1989
          Lt Julia M Turing
          A Co 84 CML
          Ft McClellen LA 36205
          USA

          Dear Miss Turing
          Thank you for your letter. You will be pleased to hear that the parcel containing
          the diploma arrived here (by sea-mail) just after Christmas, and I sent it straight
          back to you, again by sea-mail. It obviously took several weeks to get here so
          you might not receive it until February or March.
          You probably do not know that there was recently a play in London about Alan
          Turing called “Breaking the Code” and that this is to be made into a film in the
          near future.
          With best wishes for your military career. I served in the British Army for 31
          years, retiring as what you call a “bird-Colonel.”

          Yours sincerely
          [illegible signature]

          A W Gallon
          Bursar

          127.   A third letter recovered is a typewritten letter dated January 4, 1988, and

   addressed to the Mayor of Morro Bay. The letter states the following:

          January 4, 1988

          Staff Judge Advocate
          (Legal Assistance)

          Mayor
          City Hall
          City of Morro Bay
          Morro Bay, California 93442

          Re: Lieutenant Julia M. Turing

   Dear Sir:

          On January 3, 1988, Second Lieutenant Julia M. Turing came to our office
   concerning a problem she is having with the City of Morro Bay Police Department. She
   stated that in late August of 1988, her sister, Carol Elliot, broke into her home and stole


                                                30
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 31 of 129




   several items. Lieutenant Turing contacted the Morro Bay Police Department for
   assistance when her sister demanded money in exchange for the items. Sergeant
   Beur, from the Morro Bay Police, worked on her case. He was able to have the sister
   return some of the items, but not all of them. One particular item, a framed diploma
   from Sherborne School in Great Britain, was held by the police because the ownership
   of it was disputed by the parties. The school has now confirmed in writing to the police
   that the diploma belongs to Lieutenant Turing. Lieutenant Turing attempted to contact
   Sergeant Beur to find out the current whereabouts of the diploma in order that it can be
   sent to her. When questioned, Sergeant Beur has been unwilling to tell her any details
   of the location of the diploma or if, when, where or how the diploma was mailed. He has
   refused to provide any documentation to her.
           Due to the police’s lack of cooperation, I am requesting your assistance in this
   matter. As you are aware, a governmental agency has a duty to safeguard any items it
   assumes responsibility for, especially potential evidence in a criminal case. Please
   advise me as soon as possible on the exact whereabouts of the diploma. If it is [sic]
   has been sent, please provide me with when and where it was shipped, who is the
   carrier and the invoice number so that it can be traced.
           Your assistance in this matter is greatly appreciated. I may be reached at (205)
   848-5334/3414 or at the address above.

          Sincerely,

          Edward M. Williams, Jr.
          Captain, U.S. Army
          Legal Assistance Officer

   Copy Furnished:
   Lieutenant Julia M. Turing

          128.   Based on the letter purportedly from Edward M. Williams, Jr., Captain U.S.

   Army, the U.S. Army Criminal Investigation Division was contacted by HSI.

          129.   The U.S. Army Criminal Investigation Division could find no record of a

   Captain or officer by the name of Edward M. Williams, Jr.

          130.   In addition, based on the content of the letter, the U.S. Army Criminal

   Investigation Division further indicated that they have never known a U.S. Department

   of Defense (“DoD”) legal assistance attorney to overstep their bounds in such a manner.

   According to U.S. Army Criminal Investigation Division, the legal assistance attorneys

   have a very limited scope of duties while in that position. Further, they also indicated


                                               31
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 32 of 129




   that if the DoD were to be involved it should have been one of the criminal investigative

   units of the DoD and the U.S. Army Criminal Investigation Division reporting system did

   not reflect it.

           131.      A Post Office of Great Britain Customs Declaration was also found

   enclosed in a paper pouch taped to the back of the frame holding Alan Turing’s Ph.D.

   The Declaration says the country of origin of the goods is Britain and the detailed

   description of the contents states “Documents & Photographs.” The value is listed as

   30 British Pounds and the box indicating the contents is checked as “a gift.” There is

   no listed UK export license.

           Review of Ms. Turing’s Diary Entries

           132.      Law enforcement agents reviewed Ms. Turing’s diaries seized during the

   search of her residence on February 16, 2018.

           133.      In several diary entries, Ms. Turing mentions that she has had the Ph.D.

   and photographs from 1986 to 2014.

           134.      On April 10, 1987, Ms. Turing writes that she wishes she would not have

   to hide Alan Turing’s things. She further writes that the items are beyond priceless.

           135.      On September 13, 1988, Ms. Turing writes, “I went to the police station . . .

   he told me I could have my photographs but he kept coming back to say he couldn’t get

   to them....I found out this morning they want it back.”

           136.      On February 1, 1990, Ms. Turing writes that she plans to return all of Alan

   Turing things safely to the archives.




                                                   32
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 33 of 129




           137.   On July 28, 2012, Ms. Turing writes the following addressed to Alan

   Turing, “A museum could find out and claim they are stolen and try to force me to give

   your things to them.”

           138.   On June 23, 2013, she writes about holding Alan Turing’s O.B.E. and

   Ph.D.

           139.   In various entries in 2012 and 2013, Ms. Turing states she is concerned

   that police will come to take away Alan Turing’s Ph.D., O.B.E. and photographs.

           140.   In an entry from 2014, Ms. Turing writes about having Alan’s Ph.D.,

   O.B.E., and photographs, amongst other items.

           141.   In a 2014 entry, Ms. Turing mentions carrying Alan Turing’s O.B.E. in her

   pocket to keep it close.

           142.   In another entry on May 20, 2014, Ms. Turing writes that she has had Alan

   Turing’s Ph.D., O.B.E. and photographs for 32 years and some photos for 44 years.

           E. INTERVIEWS AND CORRESPONDENCE

   Dr. Andrew P. Hodges, PhD

           143.   As part of the investigation, Andrew P. Hodges, Ph.D. (“Dr. Hodges”) was

   contacted. Dr. Hodges is a Professor Emeritus in Mathematics at Wadham College,

   Oxford University and an author. Amongst other publications, Dr. Hodges is the author

   of Alan Turing: The Enigma, first published in 1983.

           144.   In January 1978, Dr. Hodges wrote to Mr. A.D. Childs, the Sherborne

   School librarian at that time, requesting copies of Alan Turing’s Sherborne School

   reports that were given to the School by Alan Turing’s mother.




                                               33
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 34 of 129




          145.   In response on February 27, 1978, Mr. A.D. Childs wrote back to Dr.

   Hodges, stating that the main contents of the box that contained Alan Turing’s materials

   included: medals (OBE and School Mathematics gold medal); Certificates (School

   Certificates, Cambridge B.A., etc.); Offprints of Turing’s published writings; a large file of

   Turing letters from 1923 onwards (all photocopies); and Sherborne School reports, for

   the years 1926-1931 (18 in all, together with 1 report from Hazelhurst). In addition, Mr.

   A.D. Childs wrote that the reports are on blue paper and in some cases written in blue

   ink, and the school’s Xerox copier may be unsuccessful in reproducing them.

          146.   Dr. Hodges recalled that while researching his book, he saw Alan Turing’s

   O.B.E. at Sherborne School. According to Dr. Hodges, the medal had a small typescript

   letter sent on behalf of King George VI, stating that the King was ill and would not be

   presenting the medal.

          147.   Dr. Hodges was sent six photographs taken of the O.B.E. medal,

   miniature, and letter from King George VI seized from Ms. Turing’s home. After

   reviewing the photographs, he stated that the photographs were consistent with what he

   recalled seeing at Sherborne School. In addition, he stated that he recalled the

   inscription “for God and Empire” on the O.B.E. He also stated that the letter from King

   George VI was not exactly as he thought he recalled, because he did not remember it

   being personally signed by the King.

   Mr. John Robert Lloyd

          148.   Mr. John Robert Lloyd (“Mr. Lloyd”) was a former biology teacher at the

   Sherborne School. Mr. Lloyd was at the school when the materials related to Alan




                                                34
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 35 of 129




   Turing were given to Sherborne School by Mrs. Sara Turing. Mr. Lloyd was also at the

   Sherborne School in 1984 when Alan Turing’s items were stolen from the school.

          149.   According to Mr. Lloyd, he had dinner with Mrs. Sara Turing and Mr. Shor,

   who was Alan Turing’s physics teacher. During the dinner, they discussed Alan Turing’s

   items that Mrs. Sara Turing intended to gift to Sherborne School.

          150.   Mr. Lloyd recalled that Alan Turing’s memorabilia was kept in a wooden

   box and kept in the Biology Lab for many years.

          151.   According to Mr. Lloyd, he saw Alan Turing’s medals, school reports, and

   photographs, including photographs taken when Alan Turing became a member of the

   Royal Society as well as a photograph of him at age 16. In addition, he also recalled

   the letter from Alan Turing’s mother that lists all the items given to the Sherborne

   School.

          152.   Mr. Lloyd recalled that in 1984, a young American women visited

   Sherborne School. Mr. Lloyd described the woman as early 20s with long hair. She

   spoke to Mr. Lloyd and stated that she would like to see the Turing archive.

          153.   At that time, the box was located in the biology lab. Mr. Lloyd showed her

   around the Biology Laboratory.

          154.   Mr. Lloyd found out that items were missing and felt “duped” by the young

   woman who he was attempting to help.

          155.   Mr. Lloyd stated that currently many of the school reports are missing.

   According to Mr. Lloyd prior to Ms. Turing’s theft, the school had many of the school

   reports and now only a few remain at the school.

   Sir John Dermot Turing



                                               35
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 36 of 129




         156.   Sir John Dermot Turing is the nephew of Alan Turing. Sir John Dermot

   Turing attended Sherborne School until he was 17 years old.

         157.   According to Sir John Dermot Turing, Alan Turing’s own role in the war

   effort was not known before 1982 and until the publications of Dr. Andrew Hodges’s and

   Gordon Welchman’s books.

         158.   Sir John Dermot Turing recalled the O.B.E. medal and the Sherborne

   school reports. He stated that he recalled the school reports being blue in color.

   Mr. Gregg B. Beuer

         159.   On January 30, 2018 and August 17, 2018, HSI spoke with Mr. Gregg B.

   Beuer, formerly a Sergeant with the Morro Bay Police Department in California.

         160.   Mr. Beuer was involved in the 1988 case involving Alan Turing items

   turned over to them that were in possession of Ms. Turing.

         161.   Mr. Beuer recalled Ms. Turing and stated that Ms. Turing told him that she

   was related to Alan Turing.

         162.   Mr. Beuer was asked about any complaints he received from the U.S.

   Army or Mayor of Morro Bay. Mr. Beuer stated he did not remember any such

   complaint and stated that it would be something he would remember.

         163.   Mr. Beuer was also asked if he received any letter from the Bursar at

   Sherborne School. Mr. Beuer stated he did not receive any correspondence from the

   Bursar at Sherborne School, but he did speak directly with the Headmaster at

   Sherborne School who did not confirm that Ms. Turing could have the Ph.D. diploma.

         F. Sherborne School Authority and Valuation




                                               36
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 37 of 129




          164.   Sherborne School indicates that they believe Ms. Turing returned some

   items to the school, but also returned items that were not originals, including a tarnished

   O.B.E. medal, which was not in the original box, did not include a miniature, and did not

   include King George VI’s letter.

          165.   The theft or taking of all defendant assets from Sherborne School without

   authority is a violation of the United Kingdom’s Theft Act of 1968.

          166.   Based on the information obtained in the investigation, law enforcement

   agents contacted Sherborne School regarding the authority of a Bursar to give away or

   gift school property.

          167.   According to Sherborne School, no Bursar would have the sole authority

   to gift or otherwise dispose of items or property of Sherborne School.

          168.   Sherborne School stated that the Board of Governors would have that

   authority. A review of all of the Board of Governors meetings was conducted by

   Sherborne School between 1984 and 1989 and there was no meeting in which Alan

   Turing’s items were mentioned or any authority given to A.W. Gallon to gift or dispose of

   Alan Turing’s items.

          169.   The Sherborne School has requested the return of all defendant assets.

          170.   According to Sherborne School, the defendant properties are of significant

   historical value to their institution and they would not have sold any of the defendant

   assets for any price.

          G. Valuation

          171.   The fair market value of defendant properties is approximately

   $37,775.00.



                                               37
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 38 of 129




          172.   Based in information provided to HSI, Alan Turing manuscript items are

   very scarce in the auction marketplace. An autographed letter signed by Alan Turing

   sold for $136,122.00 in February 2016. A wartime manuscript of mathematical notes by

   Alan Turing sold for $1,025,000.00 in April 2015.

                                        CONCLUSION

          173.   Based on the investigation, there is reason to believe that all defendant

   properties were stolen, smuggled, or clandestinely imported into the United States

   contrary to law. In addition, there is reason to believe that defendant properties are

   proceeds obtained as a result of a scheme to defraud Sherborne School.




                                               38
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 39 of 129




                      VERIFICATION OF GREGORY WERTSCH
            SPECIAL AGENT, U.S. DEPARTMENT OF HOMELAND SECURITY

         I, Special Agent Gregory Wertsch, hereby state and aver under the pains and

   penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that

   the facts and information contained therein are true.




                                                    Gregory Wertsch
                                                    Special Agent
                                                    U.S. Department of Homeland Security


   STATE OF COLORADO                 )
                                     ) ss
   COUNTY OF DENVER                  )


         The foregoing was acknowledged before me this ____ day of_____, 2020 by

   Gregory Wertsch, Special Agent, U.S. Department of Homeland Security.




                                                    Notary Public - Colorado
                                                    My Commission Expires:




                                               39
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 40 of 129




                                 FIRST CLAIM FOR RELIEF

         174.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         175.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Diploma, Princeton

   University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing is forfeitable to the

   United States pursuant to 19 U.S.C. § 1595a.

                               SECOND CLAIM FOR RELIEF

         176.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         177.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Diploma, Princeton

   University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing is forfeitable to the

   United States pursuant to 19 U.S.C. § 1595a.

                                THIRD CLAIM FOR RELIEF

         178.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         179.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 542. Therefore, defendant Diploma, Princeton


                                              40
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 41 of 129




   University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing is forfeitable to the

   United States pursuant to 19 U.S.C. § 1595a.

                               FOURTH CLAIM FOR RELIEF

         180.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         181.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Diploma, Princeton

   University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing is forfeitable to the

   United States pursuant to 19 U.S.C. § 1595a.

                                 FIFTH CLAIM FOR RELIEF

         182.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         183.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 542. Therefore,

   defendant Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum

   Mathison Turing is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                                 SIXTH CLAIM FOR RELIEF

         184.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         185.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was fraudulently or knowingly imported or brought into the United States or received or


                                              41
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 42 of 129




   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum

   Mathison Turing is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                               SEVENTH CLAIM FOR RELIEF

         186.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         187.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum

   Mathison Turing is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                                EIGHTH CLAIM FOR RELIEF

         188.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         189.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum

   Mathison Turing is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                                 NINTH CLAIM FOR RELIEF

         190.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         191.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes proceeds obtained


                                              42
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 43 of 129




   directly or indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant

   Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing

   is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                                 TENTH CLAIM FOR RELIEF

          192.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          193.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes proceeds obtained

   directly or indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant

   Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing

   is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                               ELEVENTH CLAIM FOR RELIEF

          194.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          195.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes proceeds obtained

   directly or indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant

   Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing

   is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                                TWELFTH CLAIM FOR RELIEF

          196.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          197.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes proceeds obtained

   directly or indirectly as a result of violation of 18 U.S.C. § 542. Therefore, defendant




                                                43
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 44 of 129




   Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing

   is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              THIRTEENTH CLAIM FOR RELIEF

          198.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          199.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Diploma, Princeton

   University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing is forfeitable to the

   United States pursuant to 19 U.S.C. § 1595a.

                             FOURTEENTH CLAIM FOR RELIEF

          200.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          201.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes merchandise that

   was fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum

   Mathison Turing is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                               FIFTEENTH CLAIM FOR RELIEF

          202.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          203.   By the foregoing and other acts, defendant Diploma, Princeton University,

   Ph.D. in Mathematics, Issued to Alanum Mathison Turing constitutes proceeds obtained

   directly or indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant


                                               44
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 45 of 129




   Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison Turing

   is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                               SIXTEENTH CLAIM FOR RELIEF

          204.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          205.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2314. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right, By Elliott and Fry is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                            SEVENTEENTH CLAIM FOR RELIEF

          206.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          207.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2315. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right, By Elliott and Fry is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                              EIGHTEENTH CLAIM FOR RELIEF

          208.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          209.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to


                                                45
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 46 of 129




   law, to wit 19 U.S.C. § 1590. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right, By Elliott and Fry is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                              NINTEENTH CLAIM FOR RELIEF

          210.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          211.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1341. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                              TWENTIETH CLAIM FOR RELIEF

          212.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          213.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1343. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Right, By Elliott and Fry is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                            TWENTY-FIRST CLAIM FOR RELIEF

          214.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          215.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was


                                                46
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 47 of 129




   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                          TWENTY-SECOND CLAIM FOR RELIEF

         216.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         217.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                            TWENTY-THIRD CLAIM FOR RELIEF

         218.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         219.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                          TWENTY-FOURTH CLAIM FOR RELIEF

         220.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                              47
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 48 of 129




          221.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                             TWENTY-FIFTH CLAIM FOR RELIEF

          222.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          223.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                             TWENTY-SIXTH CLAIM FOR RELIEF

          224.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          225.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          TWENTY-SEVENTH CLAIM FOR RELIEF

          226.   The Plaintiff repeats and incorporates by reference the paragraphs above.


                                                48
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 49 of 129




          227.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            TWENTY-EIGHTH CLAIM FOR RELIEF

          228.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          229.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            TWENTY-NINTH CLAIM FOR RELIEF

          230.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          231.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                               THIRTIETH CLAIM FOR RELIEF

          232.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          233.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Right, By Elliott and Fry constitutes proceeds obtained directly or


                                                49
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 50 of 129




   indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Right, By Elliott and Fry is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             THIRTY-FIRST CLAIM FOR RELIEF

          234.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          235.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2314. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            THIRTY-SECOND CLAIM FOR RELIEF

          236.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          237.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2315. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                             THIRTY-THIRD CLAIM FOR RELIEF

          238.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          239.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was stolen,


                                                50
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 51 of 129




   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 19 U.S.C. § 1590. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            THIRTY-FOURTH CLAIM FOR RELIEF

          240.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          241.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1341. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                             THIRTY-FIFTH CLAIM FOR RELIEF

          242.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          243.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1343. Therefore, defendant Photograph of Alan Turing in Coat

   and Tie, Facing Left, By Elliott and Fry is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                             THIRTY-SIXTH CLAIM FOR RELIEF

          244.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                                51
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 52 of 129




         245.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                          THIRTY-SEVENTH CLAIM FOR RELIEF

         246.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         247.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                           THIRTY-EIGHTH CLAIM FOR RELIEF

         248.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         249.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                            THIRTY-NINTH CLAIM FOR RELIEF


                                              52
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 53 of 129




          250.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          251.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                                FORTIETH CLAIM FOR RELIEF

          252.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          253.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Photograph of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                              FORTY-FIRST CLAIM FOR RELIEF

          254.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          255.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            FORTY-SECOND CLAIM FOR RELIEF


                                                53
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 54 of 129




          256.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          257.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FORTY-THIRD CLAIM FOR RELIEF

          258.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          259.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            FORTY-FOURTH CLAIM FOR RELIEF

          260.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          261.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              FORTY-FIFTH CLAIM FOR RELIEF

          262.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                                54
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 55 of 129




          263.   By the foregoing and other acts, defendant Photograph of Alan Turing in

   Coat and Tie, Facing Left, By Elliott and Fry constitutes proceeds obtained directly or

   indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Photograph

   of Alan Turing in Coat and Tie, Facing Left, By Elliott and Fry is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              FORTY-SIXTH CLAIM FOR RELIEF

          264.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          265.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was stolen, smuggled, or clandestinely imported or

   introduced into the United States contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                           FORTY-SEVENTH CLAIM FOR RELIEF

          266.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          267.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was stolen, smuggled, or clandestinely imported or

   introduced into the United States contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.


                                                55
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 56 of 129




                            FORTY-EIGHTH CLAIM FOR RELIEF

         268.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         269.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was stolen, smuggled, or clandestinely imported or

   introduced into the United States contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            FORTY-NINTH CLAIM FOR RELIEF

         270.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         271.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was stolen, smuggled, or clandestinely imported or

   introduced into the United States contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                               FIFTIETH CLAIM FOR RELIEF

         272.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         273.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was stolen, smuggled, or clandestinely imported or


                                              56
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 57 of 129




   introduced into the United States contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Order of the British Empire Medal, Miniature, and Instruction Sheet,

   Contained in Box Gilded with O.B.E. is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                              FIFTY-FIRST CLAIM FOR RELIEF

         274.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         275.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was fraudulently or knowingly imported or brought into the

   United States or received or concealed after importation, contrary to law, to wit 19

   U.S.C. § 1590. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                            FIFTY-SECOND CLAIM FOR RELIEF

         276.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         277.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was fraudulently or knowingly imported or brought into the

   United States or received or concealed after importation, contrary to law, to wit 18

   U.S.C. § 2314. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                             FIFTY-THIRD CLAIM FOR RELIEF


                                               57
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 58 of 129




         278.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         279.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was fraudulently or knowingly imported or brought into the

   United States or received or concealed after importation, contrary to law, to wit 18

   U.S.C. § 2315. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                            FIFTY-FOURTH CLAIM FOR RELIEF

         280.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         281.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was fraudulently or knowingly imported or brought into the

   United States or received or concealed after importation, contrary to law, to wit 18

   U.S.C. § 1341. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                              FIFTY-FIFTH CLAIM FOR RELIEF

         282.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         283.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes merchandise that was fraudulently or knowingly imported or brought into the

   United States or received or concealed after importation, contrary to law, to wit 18


                                               58
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 59 of 129




   U.S.C. § 1343. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                              FIFTY-SIXTH CLAIM FOR RELIEF

          284.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          285.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes proceeds obtained directly or indirectly as a result of violation of 18 U.S.C. §

   2314. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                            FIFTY-SEVENTH CLAIM FOR RELIEF

          286.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          287.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes proceeds obtained directly or indirectly as a result of violation of 18 U.S.C. §

   2315. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FIFTY-EIGHTH CLAIM FOR RELIEF

          288.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          289.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.


                                                59
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 60 of 129




   constitutes proceeds obtained directly or indirectly as a result of violation of 18 U.S.C. §

   1341. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).


                              FIFTY-NINTH CLAIM FOR RELIEF

          290.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          291.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes proceeds obtained directly or indirectly as a result of violation of 18 U.S.C. §

   1343. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                                SIXTIETH CLAIM FOR RELIEF

          292.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          293.   By the foregoing and other acts, defendant Order of the British Empire

   Medal, Miniature, and Instruction Sheet, Contained in Box Gilded with O.B.E.

   constitutes proceeds obtained directly or indirectly as a result of violation of 19 U.S.C.

   § 1590. Therefore, defendant Order of the British Empire Medal, Miniature, and

   Instruction Sheet, Contained in Box Gilded with O.B.E. is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                              SIXTY-FIRST CLAIM FOR RELIEF

          294.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                                60
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 61 of 129




         295.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2314. Therefore, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                            SIXTY-SECOND CLAIM FOR RELIEF

         296.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         297.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2315. Therefore, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                             SIXTY-THIRD CLAIM FOR RELIEF

         298.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         299.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 19 U.S.C. § 1590. Therefore, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                            SIXTY-FOURTH CLAIM FOR RELIEF


                                              61
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 62 of 129




         300.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         301.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1341. Therefore, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                             SIXTY-FIFTH CLAIM FOR RELIEF

         302.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         303.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1343. Therefore, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United States pursuant to

   19 U.S.C. § 1595a.

                             SIXTY-SIXTH CLAIM FOR RELIEF

         304.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         305.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was fraudulently

   or knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.


                                              62
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 63 of 129




                           SIXTY-SEVENTH CLAIM FOR RELIEF

         306.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         307.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was fraudulently

   or knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                            SIXTY-EIGHTH CLAIM FOR RELIEF

         308.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         309.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was fraudulently

   or knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                             SIXTY-NINTH CLAIM FOR RELIEF

         310.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         311.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was fraudulently

   or knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Letter from




                                              63
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 64 of 129




   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                             SEVENTIETH CLAIM FOR RELIEF

         312.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         313.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes merchandise that was fraudulently

   or knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                           SEVENTY-FIRST CLAIM FOR RELIEF

         314.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         315.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          SEVENTY-SECOND CLAIM FOR RELIEF

         316.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         317.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Letter from




                                               64
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 65 of 129




   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           SEVENTY-THIRD CLAIM FOR RELIEF

         318.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         319.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).


                          SEVENTY-FOURTH CLAIM FOR RELIEF

         320.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         321.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Letter from

   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            SEVENTY-FIFTH CLAIM FOR RELIEF

         322.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         323.   By the foregoing and other acts, defendant Letter from King George VI

   Presenting O.B.E. to Alan M. Turing Esq. constitutes proceeds obtained directly or

   indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Letter from




                                               65
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 66 of 129




   King George VI Presenting O.B.E. to Alan M. Turing Esq. is forfeitable to the United

   States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           SEVENTY-SIXTH CLAIM FOR RELIEF

         324.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         325.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2314. Therefore, defendant Alan Turing’s Hazelhurst School Report,

   December 1924 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                         SEVENTY-SEVENTH CLAIM FOR RELIEF

         326.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         327.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2315. Therefore, defendant Alan Turing’s Hazelhurst School Report,

   December 1924 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                          SEVENTY-EIGHTH CLAIM FOR RELIEF

         328.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         329.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 19

   U.S.C. § 1590. Therefore, defendant Alan Turing’s Hazelhurst School Report,

   December 1924 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.


                                               66
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 67 of 129




                           SEVENTY-NINTH CLAIM FOR RELIEF

         330.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         331.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1341. Therefore, defendant Alan Turing’s Hazelhurst School Report,

   December 1924 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                              EIGHTIETH CLAIM FOR RELIEF

         332.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         333.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1343. Therefore, defendant Alan Turing’s Hazelhurst School Report,

   December 1924 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                             EIGHTY-FIRST CLAIM FOR RELIEF

         334.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         335.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan

   Turing’s Hazelhurst School Report, December 1924 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                           EIGHTY-SECOND CLAIM FOR RELIEF


                                               67
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 68 of 129




            336.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            337.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December constitutes merchandise that was fraudulently or knowingly

   imported or brought into the United States or received or concealed after importation,

   contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 545.

                              EIGHTY-THIRD CLAIM FOR RELIEF

            338.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            339.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan

   Turing’s Hazelhurst School Report, December 1924 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                             EIGHTY-FOURTH CLAIM FOR RELIEF

            340.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            341.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Hazelhurst School Report, December 1924 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.


                                                68
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 69 of 129




                            EIGHTY-FIFTH CLAIM FOR RELIEF

         342.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         343.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Hazelhurst School Report, December 1924 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                            EIGHTY-SIXTH CLAIM FOR RELIEF

         344.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         345.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                          EIGHTY-SEVENTH CLAIM FOR RELIEF

         346.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         347.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                           EIGHTY-EIGHTH CLAIM FOR RELIEF


                                              69
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 70 of 129




         348.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         349.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).


                            EIGHTY-NINTH CLAIM FOR RELIEF

         350.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         351.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                              NINETIETH CLAIM FOR RELIEF

         352.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         353.   By the foregoing and other acts, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 constitutes proceeds obtained directly or indirectly as a

   result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s Hazelhurst

   School Report, December 1924 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                            NINETY-FIRST CLAIM FOR RELIEF

         354.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                              70
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 71 of 129




         355.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne School

   Report, First-Half Summer Term 1926 is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                          NINETY-SECOND CLAIM FOR RELIEF

         356.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         357.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne School

   Report, First-Half Summer Term 1926 is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            NINETY-THIRD CLAIM FOR RELIEF

         358.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         359.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne School

   Report, First-Half Summer Term 1926 is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                           NINETY-FOURTH CLAIM FOR RELIEF


                                              71
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 72 of 129




         360.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         361.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne School

   Report, First-Half Summer Term 1926 is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            NINETY-FIFTH CLAIM FOR RELIEF

         362.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         363.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was stolen,

   smuggled, or clandestinely imported or introduced into the United States contrary to

   law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne School

   Report, First-Half Summer Term 1926 is forfeitable to the United States pursuant to 19

   U.S.C. § 1595a.

                            NINETY-SIXTH CLAIM FOR RELIEF

         364.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         365.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.


                                              72
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 73 of 129




                          NINETY-SEVENTH CLAIM FOR RELIEF

         366.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         367.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                           NINETY-EIGHTH CLAIM FOR RELIEF

         368.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         369.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                            NINETY-NINTH CLAIM FOR RELIEF

         370.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         371.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,




                                              73
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 74 of 129




   defendant Alan Turing’s Sherborne School Report, First-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                          ONE HUNDREDTH CLAIM FOR RELIEF

         372.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         373.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                     ONE HUNDRED AND FIRST CLAIM FOR RELIEF

         374.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         375.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                    ONE HUNDRED AND SECOND CLAIM FOR RELIEF

         376.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         377.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan




                                               74
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 75 of 129




   Turing’s Sherborne School Report, First-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                     ONE HUNDRED AND THIRD CLAIM FOR RELIEF

         378.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         379.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                    ONE HUNDRED AND FOURTH CLAIM FOR RELIEF

         380.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         381.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes proceeds obtained directly or

   indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                     ONE HUNDRED AND FIFTH CLAIM FOR RELIEF

         382.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         383.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Summer Term 1926 constitutes proceeds obtained directly or

   indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).


                                               75
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 76 of 129




                     ONE HUNDRED AND SIXTH CLAIM FOR RELIEF

         384.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         385.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                   ONE HUNDRED AND SEVENTH CLAIM FOR RELIEF

         386.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         387.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                    ONE HUNDRED AND EIGHTH CLAIM FOR RELIEF

         388.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         389.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne




                                              76
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 77 of 129




   School Report, Second-Half Summer Term 1926 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                     ONE HUNDRED AND NINTH CLAIM FOR RELIEF

         390.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         391.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                   ONE HUNDREDTH AND TENTH CLAIM FOR RELIEF

         392.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         393.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND ELEVENTH CLAIM FOR RELIEF

         394.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         395.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or


                                              77
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 78 of 129




   concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   ONE HUNDRED AND TWELFTH CLAIM FOR RELIEF

         396.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         397.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND THIRTEENTH CLAIM FOR RELIEF

         398.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         399.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FOURTEENTH CLAIM FOR RELIEF

         400.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         401.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was


                                              78
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 79 of 129




   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  ONE HUNDRED AND FIFTEENTH CLAIM FOR RELIEF

         402.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         403.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  ONE HUNDRED AND SIXTEENTH CLAIM FOR RELIEF

         404.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         405.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan

   Turing’s Sherborne School Report, Second-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                ONE HUNDRED AND SEVENTEENTH CLAIM FOR RELIEF

         406.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         407.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes proceeds obtained directly


                                               79
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 80 of 129




   or indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan

   Turing’s Sherborne School Report, Second-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND EIGHTEENTH CLAIM FOR RELIEF

         408.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         409.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Sherborne School Report, Second-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND NINETEENTH CLAIM FOR RELIEF

         410.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         411.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Sherborne School Report, Second-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  ONE HUNDRED AND TWENTIETH CLAIM FOR RELIEF

         412.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         413.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Second-Half Summer Term 1926 constitutes proceeds obtained directly

   or indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan




                                               80
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 81 of 129




   Turing’s Sherborne School Report, Second-Half Summer Term 1926 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND TWENTY-FIRST CLAIM FOR RELIEF

         414.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         415.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND TWENTY-SECOND CLAIM FOR RELIEF

         416.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         417.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND TWENTY-THIRD CLAIM FOR RELIEF

         418.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         419.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States


                                              81
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 82 of 129




   contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND TWENTY-FOURTH CLAIM FOR RELIEF

         420.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         421.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND TWENTY-FIFTH CLAIM FOR RELIEF

         422.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         423.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   stolen, smuggled, or clandestinely imported or introduced into the United States

   contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 is forfeitable to the United States

   pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND TWENTY-SIXTH CLAIM FOR RELIEF

         424.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         425.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was


                                              82
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 83 of 129




   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

              ONE HUNDRED AND TWENTY-SEVENTH CLAIM FOR RELIEF

         426.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         427.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND TWENTY-EIGHTH CLAIM FOR RELIEF

         428.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         429.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND TWENTY-NINTH CLAIM FOR RELIEF

         430.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                              83
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 84 of 129




         431.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   ONE HUNDRED AND THIRTIETH CLAIM FOR RELIEF

         432.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         433.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes merchandise that was

   fraudulently or knowingly imported or brought into the United States or received or

   concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

   defendant Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is

   forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND THIRTY-FIRST CLAIM FOR RELIEF

         434.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         435.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                ONE HUNDRED AND THIRTY-SECOND CLAIM FOR RELIEF

         436.   The Plaintiff repeats and incorporates by reference the paragraphs above.


                                               84
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 85 of 129




         437.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND THIRTY-THIRD CLAIM FOR RELIEF

         438.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         439.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                ONE HUNDRED AND THIRTY-FOURTH CLAIM FOR RELIEF

         440.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         441.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes proceeds obtained directly

   or indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND THIRTY-FIFTH CLAIM FOR RELIEF

         442.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         443.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, First-Half Michaelmas Term 1927 constitutes proceeds obtained directly


                                               85
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 86 of 129




   or indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan

   Turing’s Sherborne School Report, First-Half Michaelmas Term 1927 is forfeitable to the

   United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND THIRTY-SIXTH CLAIM FOR RELIEF

         444.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         445.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne School Report, Lent

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND THIRTY-SEVENTH CLAIM FOR RELIEF

         446.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         447.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne School Report, Lent

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND THIRTY-EIGHTH CLAIM FOR RELIEF

         448.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         449.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 19




                                               86
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 87 of 129




   U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne School Report, Lent

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND THIRTY-NINTH CLAIM FOR RELIEF

         450.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         451.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne School Report, Lent

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                   ONE HUNDRED AND FORTIETH CLAIM FOR RELIEF

         452.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         453.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was stolen, smuggled, or

   clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne School Report, Lent

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND FORTY-FIRST CLAIM FOR RELIEF

         454.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         455.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan




                                               87
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 88 of 129




   Turing’s Sherborne School Report, Lent Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND FORTY-SECOND CLAIM FOR RELIEF

         456.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         457.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan

   Turing’s Sherborne School Report, Lent Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FORTY-THIRD CLAIM FOR RELIEF

         458.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         459.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan

   Turing’s Sherborne School Report, Lent Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND FORTY-FOURTH CLAIM FOR RELIEF

         460.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         461.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after


                                              88
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 89 of 129




   importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Sherborne School Report, Lent Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FORTY-FIFTH CLAIM FOR RELIEF

         462.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         463.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Sherborne School Report, Lent Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FORTY-SIXTH CLAIM FOR RELIEF

         464.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         465.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                ONE HUNDRED AND FORTY-SEVENTH CLAIM FOR RELIEF

         466.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         467.    By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne


                                              89
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 90 of 129




   School Report, Lent Term 1931 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                ONE HUNDRED AND FORTY-EIGHTH CLAIM FOR RELIEF

         468.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         469.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).


                 ONE HUNDRED AND FORTY-NINTH CLAIM FOR RELIEF

         470.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         471.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes proceeds obtained directly or indirectly as a

   result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                     ONE HUNDRED AND FIFTIETH CLAIM FOR RELIEF

         472.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         473.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Lent Term 1931 constitutes proceeds obtained directly or indirectly as a

   result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne




                                             90
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 91 of 129




   School Report, Lent Term 1931 is forfeitable to the United States pursuant to 18 U.S.C.

   § 981(a)(1)(C).

                  ONE HUNDRED AND FIFTY-FIRST CLAIM FOR RELIEF

          474.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          475.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was stolen, smuggled,

   or clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2314. Therefore, defendant Alan Turing’s Sherborne School Report, Summer

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND FIFTY-SECOND CLAIM FOR RELIEF

          476.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          477.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was stolen, smuggled,

   or clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 2315. Therefore, defendant Alan Turing’s Sherborne School Report, Summer

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND FIFTY-THIRD CLAIM FOR RELIEF

          478.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          479.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was stolen, smuggled,

   or clandestinely imported or introduced into the United States contrary to law, to wit 19

   U.S.C. § 1590. Therefore, defendant Alan Turing’s Sherborne School Report, Summer

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.


                                               91
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 92 of 129




                 ONE HUNDRED AND FIFTY-FOURTH CLAIM FOR RELIEF

          480.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          481.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was stolen, smuggled,

   or clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1341. Therefore, defendant Alan Turing’s Sherborne School Report, Summer

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND FIFTY-FIFTH CLAIM FOR RELIEF

          482.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          483.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was stolen, smuggled,

   or clandestinely imported or introduced into the United States contrary to law, to wit 18

   U.S.C. § 1343. Therefore, defendant Alan Turing’s Sherborne School Report, Summer

   Term 1931 is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND FIFTY-SIXTH CLAIM FOR RELIEF

          484.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          485.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Alan

   Turing’s Sherborne School Report, Summer Term 1931 is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FIFTY-SEVENTH CLAIM FOR RELIEF


                                               92
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 93 of 129




         486.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         487.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Alan

   Turing’s Sherborne School Report, Summer Term 1931 is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND FIFTY-EIGHTH CLAIM FOR RELIEF

         488.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         489.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Alan

   Turing’s Sherborne School Report, Summer Term 1931 is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND FIFTY-NINTH CLAIM FOR RELIEF

         490.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         491.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Alan

   Turing’s Sherborne School Report, Summer Term 1931 is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.


                                              93
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 94 of 129




                   ONE HUNDRED AND SIXTIETH CLAIM FOR RELIEF

         492.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         493.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes merchandise that was fraudulently or

   knowingly imported or brought into the United States or received or concealed after

   importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Alan

   Turing’s Sherborne School Report, Summer Term 1931 is forfeitable to the United

   States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND SIXTY-FIRST CLAIM FOR RELIEF

         494.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         495.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes proceeds obtained directly or indirectly

   as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Alan Turing’s

   Sherborne School Report, Summer Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                ONE HUNDRED AND SIXTY-SECOND CLAIM FOR RELIEF

         496.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         497.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes proceeds obtained directly or indirectly

   as a result of violation of 18 U.S.C. § 2315. Therefore, defendant Alan Turing’s

   Sherborne School Report, Summer Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND SIXTY-THIRD CLAIM FOR RELIEF


                                              94
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 95 of 129




         498.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         499.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes proceeds obtained directly or indirectly

   as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Alan Turing’s

   Sherborne School Report, Summer Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                ONE HUNDRED AND SIXTY-FOURTH CLAIM FOR RELIEF

         500.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         501.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes proceeds obtained directly or indirectly

   as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Alan Turing’s

   Sherborne School Report, Summer Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND SIXTY-FIFTH CLAIM FOR RELIEF

         502.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         503.   By the foregoing and other acts, defendant Alan Turing’s Sherborne

   School Report, Summer Term 1931 constitutes proceeds obtained directly or indirectly

   as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Alan Turing’s

   Sherborne School Report, Summer Term 1931 is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(C).

                 ONE HUNDRED AND SIXTY-SIXTH CLAIM FOR RELIEF

         504.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                              95
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 96 of 129




         505.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was stolen, smuggled, or clandestinely

   imported or introduced into the United States contrary to law, to wit 18 U.S.C. §

   2314. Therefore, defendant Photostat Copy of Précis of the Theory of Relativity by

   Albert Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half is

   forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND SIXTY-SEVENTH CLAIM FOR RELIEF

         506.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         507.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was stolen, smuggled, or clandestinely

   imported or introduced into the United States contrary to law, to wit 18 U.S.C. §

   2315. Therefore, defendant Photostat Copy of Précis of the Theory of Relativity by

   Albert Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half is

   forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND SIXTY-EIGHTH CLAIM FOR RELIEF

         508.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         509.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was stolen, smuggled, or clandestinely

   imported or introduced into the United States contrary to law, to wit 19 U.S.C. §

   1590. Therefore, defendant Photostat Copy of Précis of the Theory of Relativity by


                                               96
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 97 of 129




   Albert Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half is

   forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND SIXTY-NINTH CLAIM FOR RELIEF

         510.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         511.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was stolen, smuggled, or clandestinely

   imported or introduced into the United States contrary to law, to wit 18 U.S.C. §

   1341. Therefore, defendant Photostat Copy of Précis of the Theory of Relativity by

   Albert Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half is

   forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND SEVENTIETH CLAIM FOR RELIEF

         512.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         513.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was stolen, smuggled, or clandestinely

   imported or introduced into the United States contrary to law, to wit 18 U.S.C. §

   1343. Therefore, defendant Photostat Copy of Précis of the Theory of Relativity by

   Albert Einstein Prepared by Alan Turing for his Mother at age Fifteen and a Half is

   forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                ONE HUNDRED AND SEVENTY-FIRST CLAIM FOR RELIEF

         514.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               97
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 98 of 129




         515.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was fraudulently or knowingly imported

   or brought into the United States or received or concealed after importation, contrary to

   law, to wit 19 U.S.C. § 1590. Therefore, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. § 545.

              ONE HUNDRED AND SEVENTY-SECOND CLAIM FOR RELIEF

         516.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         517.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was fraudulently or knowingly imported

   or brought into the United States or received or concealed after importation, contrary to

   law, to wit 18 U.S.C. § 2314. Therefore, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND SEVENTY-THIRD CLAIM FOR RELIEF

         518.   The Plaintiff repeats and incorporates by reference the paragraphs above.

         519.   By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was fraudulently or knowingly imported

   or brought into the United States or received or concealed after importation, contrary to

   law, to wit 18 U.S.C. § 2315. Therefore, defendant Photostat Copy of Précis of the


                                               98
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 99 of 129




   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND SEVENTY-FOURTH CLAIM FOR RELIEF

         520.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         521.    By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was fraudulently or knowingly imported

   or brought into the United States or received or concealed after importation, contrary to

   law, to wit 18 U.S.C. § 1341. Therefore, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 ONE HUNDRED AND SEVENTY-FIFTH CLAIM FOR RELIEF

         522.    The Plaintiff repeats and incorporates by reference the paragraphs above.

         523.    By the foregoing and other acts, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half constitutes merchandise that was fraudulently or knowingly imported

   or brought into the United States or received or concealed after importation, contrary to

   law, to wit 18 U.S.C. § 1343. Therefore, defendant Photostat Copy of Précis of the

   Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

   Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                ONE HUNDRED AND SEVENTY-SIXTH CLAIM FOR RELIEF

         524.    The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               99
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 100 of 129




           525.     By the foregoing and other acts, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half constitutes proceeds obtained directly or indirectly as a result of

    violation of 18 U.S.C. § 2314. Therefore, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

               ONE HUNDRED AND SEVENTY-SEVENTH CLAIM FOR RELIEF

           526.     The Plaintiff repeats and incorporates by reference the paragraphs above.

           527.     By the foregoing and other acts, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half constitutes proceeds obtained directly or indirectly as a result of

    violation of 18 U.S.C. § 2315. Therefore, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                  ONE HUNDRED AND SEVENTY-EIGHTH CLAIM FOR RELIEF

           528.     The Plaintiff repeats and incorporates by reference the paragraphs above.

           529.     By the foregoing and other acts, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half constitutes proceeds obtained directly or indirectly as a result of

    violation of 18 U.S.C. § 1341. Therefore, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age


                                                100
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 101 of 129




    Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).


                  ONE HUNDRED AND SEVENTY-NINTH CLAIM FOR RELIEF

           530.     The Plaintiff repeats and incorporates by reference the paragraphs above.

           531.     By the foregoing and other acts, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half constitutes proceeds obtained directly or indirectly as a result of

    violation of 18 U.S.C. § 1343. Therefore, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                      ONE HUNDRED AND EIGHTIETH CLAIM FOR RELIEF

           532.     The Plaintiff repeats and incorporates by reference the paragraphs above.

           533.     By the foregoing and other acts, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half constitutes proceeds obtained directly or indirectly as a result of

    violation of 19 U.S.C. § 1590. Therefore, defendant Photostat Copy of Précis of the

    Theory of Relativity by Albert Einstein Prepared by Alan Turing for his Mother at age

    Fifteen and a Half is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                    ONE HUNDRED AND EIGHTY-FIRST CLAIM FOR RELIEF

           534.     The Plaintiff repeats and incorporates by reference the paragraphs above.



                                                101
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 102 of 129




          535.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was stolen, smuggled, or

    clandestinely imported or introduced into the United States contrary to law, to wit 18

    U.S.C. § 2314. Therefore, defendant Tan Postcard, with Caption Reading “The

    Universal Electronic Computer Installed at Manchester University by Ferranti Limited,

    Who Are Manufacturing Under Licence from the Corporation” With Handwriting “Alan

    Standing” is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND EIGHTY-SECOND CLAIM FOR RELIEF

          536.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          537.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was stolen, smuggled, or

    clandestinely imported or introduced into the United States contrary to law, to wit 18

    U.S.C. § 2315. Therefore, defendant Tan Postcard, with Caption Reading “The

    Universal Electronic Computer Installed at Manchester University by Ferranti Limited,

    Who Are Manufacturing Under Licence from the Corporation” With Handwriting “Alan

    Standing” is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND EIGHTY-THIRD CLAIM FOR RELIEF

          538.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               102
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 103 of 129




          539.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was stolen, smuggled, or

    clandestinely imported or introduced into the United States contrary to law, to wit 19

    U.S.C. § 1590. Therefore, defendant Tan Postcard, with Caption Reading “The

    Universal Electronic Computer Installed at Manchester University by Ferranti Limited,

    Who Are Manufacturing Under Licence from the Corporation” With Handwriting “Alan

    Standing” is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND EIGHTY-FOURTH CLAIM FOR RELIEF

          540.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          541.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was stolen, smuggled, or

    clandestinely imported or introduced into the United States contrary to law, to wit 18

    U.S.C. § 1341. Therefore, defendant Tan Postcard, with Caption Reading “The

    Universal Electronic Computer Installed at Manchester University by Ferranti Limited,

    Who Are Manufacturing Under Licence from the Corporation” With Handwriting “Alan

    Standing” is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                  ONE HUNDRED AND EIGHTY-FIFTH CLAIM FOR RELIEF

          542.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               103
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 104 of 129




           543.    By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was stolen, smuggled, or

    clandestinely imported or introduced into the United States contrary to law, to wit 18

    U.S.C. § 1343. Therefore, defendant Tan Postcard, with Caption Reading “The

    Universal Electronic Computer Installed at Manchester University by Ferranti Limited,

    Who Are Manufacturing Under Licence from the Corporation” With Handwriting “Alan

    Standing” is forfeitable to the United States pursuant to 19 U.S.C. § 1595a.

                   ONE HUNDRED AND EIGHTY-SIXTH CLAIM FOR RELIEF

           544.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           545.    By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was fraudulently or knowingly

    imported or brought into the United States or received or concealed after importation,

    contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    545.

                  ONE HUNDRED AND EIGHTY-SEVENTH CLAIM FOR RELIEF

           546.    The Plaintiff repeats and incorporates by reference the paragraphs above.


                                               104
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 105 of 129




           547.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was fraudulently or knowingly

    imported or brought into the United States or received or concealed after importation,

    contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    545.

                  ONE HUNDRED AND EIGHTY-EIGHTH CLAIM FOR RELIEF

           548.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           549.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was fraudulently or knowingly

    imported or brought into the United States or received or concealed after importation,

    contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    545.

                  ONE HUNDRED AND EIGHTY-NINTH CLAIM FOR RELIEF


                                               105
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 106 of 129




           550.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           551.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was fraudulently or knowingly

    imported or brought into the United States or received or concealed after importation,

    contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    545.

                    ONE HUNDRED AND NINETIETH CLAIM FOR RELIEF

           552.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           553.   By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes merchandise that was fraudulently or knowingly

    imported or brought into the United States or received or concealed after importation,

    contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    545.


                                               106
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 107 of 129




                    ONE HUNDRED AND NINETY-FIRST CLAIM FOR RELIEF

          554.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          555.      By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes proceeds obtained directly or indirectly as a

    result of violation of 18 U.S.C. § 2314. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                 ONE HUNDRED AND NINETY-SECOND CLAIM FOR RELIEF

          556.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          557.      By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes proceeds obtained directly or indirectly as a

    result of violation of 18 U.S.C. § 2315. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                    ONE HUNDRED AND NINETY-THIRD CLAIM FOR RELIEF


                                                107
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 108 of 129




          558.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          559.      By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes proceeds obtained directly or indirectly as a

    result of violation of 18 U.S.C. § 1341. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).


                 ONE HUNDRED AND NINETY-FOURTH CLAIM FOR RELIEF

          560.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          561.      By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes proceeds obtained directly or indirectly as a

    result of violation of 18 U.S.C. § 1343. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                    ONE HUNDRED AND NINETY-FIFTH CLAIM FOR RELIEF

          562.      The Plaintiff repeats and incorporates by reference the paragraphs above.

                                                108
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 109 of 129




          563.      By the foregoing and other acts, defendant Tan Postcard, with Caption

    Reading “The Universal Electronic Computer Installed at Manchester University by

    Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” constitutes proceeds obtained directly or indirectly as a

    result of violation of 19 U.S.C. § 1590. Therefore, defendant Tan Postcard, with

    Caption Reading “The Universal Electronic Computer Installed at Manchester University

    by Ferranti Limited, Who Are Manufacturing Under Licence from the Corporation” With

    Handwriting “Alan Standing” is forfeitable to the United States pursuant to 18 U.S.C. §

    981(a)(1)(C).

                    ONE HUNDRED AND NINETY-SIXTH CLAIM FOR RELIEF

          564.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          565.      By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Photograph of Alan

    Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND NINETY-SEVENTH CLAIM FOR RELIEF

          566.      The Plaintiff repeats and incorporates by reference the paragraphs above.

          567.      By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Photograph of Alan


                                                109
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 110 of 129




    Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND NINETY-EIGHTH CLAIM FOR RELIEF

          568.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          569.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Photograph of Alan

    Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                 ONE HUNDRED AND NINETY-NINTH CLAIM FOR RELIEF

          570.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          571.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Photograph of Alan

    Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                           TWO HUNDREDTH CLAIM FOR RELIEF

          572.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          573.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States


                                              110
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 111 of 129




    contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Photograph of Alan

    Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                      TWO HUNDRED AND FIRST CLAIM FOR RELIEF

           574.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           575.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

    defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                     TWO HUNDRED AND SECOND CLAIM FOR RELIEF

           576.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           577.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

    defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                      TWO HUNDRED AND THIRD CLAIM FOR RELIEF

           578.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           579.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was


                                               111
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 112 of 129




    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

    defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                     TWO HUNDRED AND FOURTH CLAIM FOR RELIEF

           580.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           581.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

    defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                      TWO HUNDRED AND FIFTH CLAIM FOR RELIEF

           582.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           583.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

    defendant Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                      TWO HUNDRED AND SIXTH CLAIM FOR RELIEF

           584.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               112
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 113 of 129




          585.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes proceeds obtained directly

    or indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant

    Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                    TWO HUNDRED AND SEVENTH CLAIM FOR RELIEF

          586.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          587.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes proceeds obtained directly

    or indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant

    Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                     TWO HUNDRED AND EIGHTH CLAIM FOR RELIEF

          588.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          589.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes proceeds obtained directly

    or indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant

    Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                      TWO HUNDRED AND NINTH CLAIM FOR RELIEF

          590.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          591.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes proceeds obtained directly


                                               113
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 114 of 129




    or indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant

    Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                      TWO HUNDRED AND TENTH CLAIM FOR RELIEF

           592.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           593.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Facing Right, Verso Reads “Alan M. Turing 1936” constitutes proceeds obtained directly

    or indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant

    Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936” is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                   TWO HUNDRED AND ELEVENTH CLAIM FOR RELIEF

           594.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           595.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 2314. Therefore, defendant Photograph of Alan

    Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                    TWO HUNDRED AND TWELFTH CLAIM FOR RELIEF

           596.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           597.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States


                                               114
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 115 of 129




    contrary to law, to wit 18 U.S.C. § 2315. Therefore, defendant Photograph of Alan

    Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                  TWO HUNDRED AND THIRTEENTH CLAIM FOR RELIEF

           598.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           599.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 19 U.S.C. § 1590. Therefore, defendant Photograph of Alan

    Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                  TWO HUNDRED AND FOURTEENTH CLAIM FOR RELIEF

           600.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           601.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 1341. Therefore, defendant Photograph of Alan

    Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                   TWO HUNDRED AND FIFTEENTH CLAIM FOR RELIEF

           602.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           603.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was


                                               115
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 116 of 129




    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

    defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing

    Right is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   TWO HUNDRED AND SIXTEENTH CLAIM FOR RELIEF

          604.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          605.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

    defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing

    Right is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 TWO HUNDRED AND SEVENTEENTH CLAIM FOR RELIEF

          606.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          607.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

    defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing

    Right is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND EIGHTEENTH CLAIM FOR RELIEF

          608.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                               116
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 117 of 129




           609.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

    defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing

    Right is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND NINETEENTH CLAIM FOR RELIEF

           610.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           611.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes proceeds obtained

    directly or indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant

    Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                   TWO HUNDRED AND TWENTIETH CLAIM FOR RELIEF

           612.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           613.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes proceeds obtained

    directly or indirectly as a result of violation of 18 U.S.C. § 2315. Therefore, defendant

    Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND TWENTY-FIRST CLAIM FOR RELIEF

           614.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                                117
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 118 of 129




           615.    By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes proceeds obtained

    directly or indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant

    Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND TWENTY-SECOND CLAIM FOR RELIEF

           616.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           617.    By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes proceeds obtained

    directly or indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant

    Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             TWO HUNDRED AND TWENTY-THIRD

           618.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           619.    By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    stolen, smuggled, or clandestinely imported or introduced into the United States

    contrary to law, to wit 18 U.S.C. § 1343. Therefore, defendant Photograph of Alan

    Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is forfeitable to the United

    States pursuant to 19 U.S.C. § 1595a.

                           TWO HUNDRED AND TWENTY-FOURTH

           620.    The Plaintiff repeats and incorporates by reference the paragraphs above.




                                                118
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 119 of 129




           621.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

    defendant Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing

    Right is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                             TWO HUNDRED AND TWENTY-FIFTH

           622.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           623.   By the foregoing and other acts, defendant Photograph of Alan Turing,

    Three-Quarter Portrait in Coat and Tie, Facing Right constitutes proceeds obtained

    directly or indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant

    Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right is

    forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND TWENTY-SIXTH CLAIM FOR RELIEF

           624.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           625.   By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was stolen, smuggled, or clandestinely imported

    or introduced into the United States contrary to law, to wit 18 U.S.C. § 2314. Therefore,

    defendant Photograph of Alan Turing Running is forfeitable to the United States

    pursuant to 19 U.S.C. § 1595a.

               TWO HUNDRED AND TWENTY-SEVENTH CLAIM FOR RELIEF

           626.   The Plaintiff repeats and incorporates by reference the paragraphs above.




                                                119
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 120 of 129




          627.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was stolen, smuggled, or clandestinely imported

    or introduced into the United States contrary to law, to wit 18 U.S.C. § 2315. Therefore,

    defendant Photograph of Alan Turing Running is forfeitable to the United States

    pursuant to 19 U.S.C. § 1595a.

                 TWO HUNDRED AND TWENTY-EIGHTH CLAIM FOR RELIEF

          628.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          629.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was stolen, smuggled, or clandestinely imported

    or introduced into the United States contrary to law, to wit 19 U.S.C. § 1590. Therefore

    defendant Photograph of Alan Turing Running is forfeitable to the United States

    pursuant to 19 U.S.C. § 1595a.

                 TWO HUNDRED AND TWENTY-NINTH CLAIM FOR RELIEF

          630.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          631.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was stolen, smuggled, or clandestinely imported

    or introduced into the United States contrary to law, to wit 18 U.S.C. § 1341. Therefore,

    defendant Photograph of Alan Turing Running is forfeitable to the United States

    pursuant to 19 U.S.C. § 1595a.

                   TWO HUNDRED AND THIRTIETH CLAIM FOR RELIEF

          632.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          633.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was stolen, smuggled, or clandestinely imported


                                               120
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 121 of 129




    or introduced into the United States contrary to law, to wit 18 U.S.C. § 1343. Therefore,

    defendant Photograph of Alan Turing Running is forfeitable to the United States

    pursuant to 19 U.S.C. § 1595a.

                   TWO HUNDRED AND THIRTY-FIRST CLAIM FOR RELIEF

           634.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           635.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was fraudulently or knowingly imported or

    brought into the United States or received or concealed after importation, contrary to

    law, to wit 19 U.S.C. § 1590. Therefore, defendant Photograph of Alan Turing Running

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND THIRTY-SECOND CLAIM FOR RELIEF

           636.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           637.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was fraudulently or knowingly imported or

    brought into the United States or received or concealed after importation, contrary to

    law, to wit 18 U.S.C. § 2314. Therefore, defendant Photograph of Alan Turing Running

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND THIRTY-THIRD CLAIM FOR RELIEF

           638.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           639.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was fraudulently or knowingly imported or

    brought into the United States or received or concealed after importation, contrary to




                                               121
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 122 of 129




    law, to wit 18 U.S.C. § 2315. Therefore, defendant Photograph of Alan Turing Running

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND THIRTY-FOURTH CLAIM FOR RELIEF

           640.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           641.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was fraudulently or knowingly imported or

    brought into the United States or received or concealed after importation, contrary to

    law, to wit 18 U.S.C. § 1341. Therefore, defendant Photograph of Alan Turing Running

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   TWO HUNDRED AND THIRTY-FIFTH CLAIM FOR RELIEF

           642.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           643.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes merchandise that was fraudulently or knowingly imported or

    brought into the United States or received or concealed after importation, contrary to

    law, to wit 18 U.S.C. § 1343. Therefore, defendant Photograph of Alan Turing Running

    is forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   TWO HUNDRED AND THIRTY-SIXTH CLAIM FOR RELIEF

           644.    The Plaintiff repeats and incorporates by reference the paragraphs above.

           645.    By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes proceeds obtained directly or indirectly as a result of violation of 18

    U.S.C. § 2314. Therefore, defendant Photograph of Alan Turing Running is forfeitable

    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND THIRTY-SEVENTH CLAIM FOR RELIEF


                                                122
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 123 of 129




           646.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           647.   By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes proceeds obtained directly or indirectly as a result of violation of 18

    U.S.C. § 2315. Therefore, defendant Photograph of Alan Turing Running is forfeitable

    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND THIRTY-EIGHTH CLAIM FOR RELIEF

           648.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           649.   By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes proceeds obtained directly or indirectly as a result of violation of 18

    U.S.C. § 1341. Therefore, defendant Photograph of Alan Turing Running is forfeitable

    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND THIRTY-NINTH CLAIM FOR RELIEF

           650.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           651.   By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes proceeds obtained directly or indirectly as a result of violation of 18

    U.S.C. § 1343. Therefore, defendant Photograph of Alan Turing Running is forfeitable

    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                    TWO HUNDRED AND FORTIETH CLAIM FOR RELIEF

           652.   The Plaintiff repeats and incorporates by reference the paragraphs above.

           653.   By the foregoing and other acts, defendant Photograph of Alan Turing

    Running constitutes proceeds obtained directly or indirectly as a result of violation of 19

    U.S.C. § 1590. Therefore, defendant Photograph of Alan Turing Running is forfeitable

    to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).


                                                123
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 124 of 129




                  TWO HUNDRED AND FORTY-FIRST CLAIM FOR RELIEF

          654.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          655.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was stolen,

    smuggled, or clandestinely imported or introduced into the United States contrary to

    law, to wit 18 U.S.C. § 2314. Therefore, defendant Photocopy of Postcard from Alan

    Turing to his Mother with Blue Ink Notes is forfeitable to the United States pursuant to

    19 U.S.C. § 1595a.

                 TWO HUNDRED AND FORTY-SECOND CLAIM FOR RELIEF

          656.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          657.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was stolen,

    smuggled, or clandestinely imported or introduced into the United States contrary to

    law, to wit 18 U.S.C. § 2315. Therefore, defendant Photocopy of Postcard from Alan

    Turing to his Mother with Blue Ink Notes is forfeitable to the United States pursuant to

    19 U.S.C. § 1595a.

                  TWO HUNDRED AND FORTY-THIRD CLAIM FOR RELIEF

          658.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          659.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was stolen,

    smuggled, or clandestinely imported or introduced into the United States contrary to

    law, to wit 19 U.S.C. § 1590. Therefore, defendant Photocopy of Postcard from Alan


                                               124
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 125 of 129




    Turing to his Mother with Blue Ink Notes is forfeitable to the United States pursuant to

    19 U.S.C. § 1595a.

                 TWO HUNDRED AND FORTY-FOURTH CLAIM FOR RELIEF

          660.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          661.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was stolen,

    smuggled, or clandestinely imported or introduced into the United States contrary to

    law, to wit 18 U.S.C. § 1341. Therefore, defendant Photocopy of Postcard from Alan

    Turing to his Mother with Blue Ink Notes is forfeitable to the United States pursuant to

    19 U.S.C. § 1595a.

                  TWO HUNDRED AND FORTY-FIFTH CLAIM FOR RELIEF

          662.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          663.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was stolen,

    smuggled, or clandestinely imported or introduced into the United States contrary to

    law, to wit 18 U.S.C. § 1343. Therefore, defendant Photocopy of Postcard from Alan

    Turing to his Mother with Blue Ink Notes is forfeitable to the United States pursuant to

    19 U.S.C. § 1595a.

                  TWO HUNDRED AND FORTY-SIXTH CLAIM FOR RELIEF

          664.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          665.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or


                                               125
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 126 of 129




    concealed after importation, contrary to law, to wit 19 U.S.C. § 1590. Therefore,

    defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink Notes is

    forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 TWO HUNDRED AND FORTY-SEVENTH CLAIM FOR RELIEF

          666.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          667.    By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2314. Therefore,

    defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink Notes is

    forfeitable to the United States pursuant to 18 U.S.C. § 545.

                 TWO HUNDRED AND FORTY-EIGHTH CLAIM FOR RELIEF

          668.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          669.    By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 2315. Therefore,

    defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink Notes is

    forfeitable to the United States pursuant to 18 U.S.C. § 545.

                  TWO HUNDRED AND FORTY-NINTH CLAIM FOR RELIEF

          670.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          671.    By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was


                                               126
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 127 of 129




    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1341. Therefore,

    defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink Notes is

    forfeitable to the United States pursuant to 18 U.S.C. § 545.

                    TWO HUNDRED AND FIFTIETH CLAIM FOR RELIEF

          672.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          673.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes merchandise that was

    fraudulently or knowingly imported or brought into the United States or received or

    concealed after importation, contrary to law, to wit 18 U.S.C. § 1343. Therefore,

    defendant Photocopy of Postcard from Alan Turing to his Mother with Blue Ink Notes is

    forfeitable to the United States pursuant to 18 U.S.C. § 545.

                   TWO HUNDRED AND FIFTY-FIRST CLAIM FOR RELIEF

          674.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          675.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes proceeds obtained directly or

    indirectly as a result of violation of 18 U.S.C. § 2314. Therefore, defendant Photocopy

    of Postcard from Alan Turing to his Mother with Blue Ink Notes is forfeitable to the

    United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 TWO HUNDRED AND FIFTY-SECOND CLAIM FOR RELIEF

          676.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          677.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes proceeds obtained directly or


                                               127
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 128 of 129




    indirectly as a result of violation of 18 U.S.C. § 2315. Therefore defendant Photocopy of

    Postcard from Alan Turing to his Mother with Blue Ink Notes is forfeitable to the United

    States pursuant to 18 U.S.C. § 981(a)(1)(C).

                  TWO HUNDRED AND FIFTY-THIRD CLAIM FOR RELIEF

          678.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          679.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes proceeds obtained directly or

    indirectly as a result of violation of 18 U.S.C. § 1341. Therefore, defendant Photocopy

    of Postcard from Alan Turing to his Mother with Blue Ink Notes is forfeitable to the

    United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                 TWO HUNDRED AND FIFTY-FOURTH CLAIM FOR RELIEF

          680.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          681.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes proceeds obtained directly or

    indirectly as a result of violation of 18 U.S.C. § 1343. Therefore, defendant Photocopy

    of Postcard from Alan Turing to his Mother with Blue Ink Notes is forfeitable to the

    United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                   TWO HUNDRED AND FIFTY-FIFTH CLAIM FOR RELIEF

          682.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          683.   By the foregoing and other acts, defendant Photocopy of Postcard from

    Alan Turing to his Mother with Blue Ink Notes constitutes proceeds obtained directly or

    indirectly as a result of violation of 19 U.S.C. § 1590. Therefore, defendant Photocopy




                                               128
Case 1:20-cv-00152-WJM-STV Document 9 Filed 01/31/20 USDC Colorado Page 129 of 129




    of Postcard from Alan Turing to his Mother with Blue Ink Notes is forfeitable to the

    United States pursuant to 18 U.S.C. § 981(a)(1)(C).

          WHEREFORE, the United States prays for entry of a final order of forfeiture for

    the Defendant property in favor of the United States, that the United States be

    authorized to dispose of the defendant property in accordance with law, and that the

    Court enter a finding of probable cause for the seizure of the defendant property and

    issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.



          DATED this 31st day of January, 2020.

                                                     Respectfully submitted,

                                                     JASON R. DUNN
                                                     United States Attorney

                                               By:   s/ Laura B. Hurd
                                                     Laura B. Hurd
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     1801 California Street, Suite 1600
                                                     Denver, Colorado 80202
                                                     Telephone: 303-454-0100
                                                     Fax: 303-454-0405
                                                     Email: laura.hurd@usdoj.gov




                                               129
